

EXECUTION VERSION
 


 


 
TERM LOAN AGREEMENT
 
dated as of July 28, 2011
 
among
 
GBG HOLDINGS, LLC
 
as Borrower,
 
GLOBE SPECIALTY METALS, INC.,
 
as Parent Guarantor,
 
GSM ENTERPRISES LLC,
 
as Holdings
 
THE LENDERS FROM TIME TO TIME PARTY HERETO,
 
BNP PARIBAS,
 
as Administrative Agent and Collateral Agent
 
and
 
BNP PARIBAS,
 
as Sole Lead Arranger and Sole Bookrunner
 
________________________________________________________
 
$50,000,000 Senior Secured Credit Facility
 
________________________________________________________
 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
ARTICLE I.  DEFINITIONS AND
INTERPRETATION                                                                                                                                          
 
Section 1.01
Definitions
 

 
Section 1.02
Accounting Terms
 

 
Section 1.03
Interpretation, Etc
 

 
ARTICLE II.  TERM
LOANS                                                                                                                                          
 
Section 2.01
Term Loans.
 

 
Section 2.02
Pro Rata Shares; Availability of Funds.
 

 
Section 2.03
Use of Proceeds
 

 
Section 2.04
Evidence of Debt; Register; Notes.
 

 
Section 2.05
Interest on Loans.
 

 
Section 2.06
Interest Period Election
 

 
Section 2.07
Default Interest
 

 
Section 2.08
Fees
 

 
Section 2.09
Scheduled Payments
 

 
Section 2.10
Voluntary Prepayments
 

 
Section 2.11
Mandatory Prepayments.
 

 
Section 2.12
Application of Prepayments.
 

 
Section 2.13
General Provisions Regarding Payments
 

 
Section 2.14
Ratable Sharing
 

 
Section 2.15
Making or Maintaining Eurodollar Rate Loans.
 

 
Section 2.16
Increased Costs; Capital Adequacy.
 

 
Section 2.17
Taxes; Withholding, Etc.
 

 
Section 2.18
Obligation to Mitigate
 

 
Section 2.19
Removal or Replacement of a Lender
 

 
ARTICLE III.  CONDITIONS
PRECEDENT                                                                                                                                          
 
Section 3.01
Closing Date
 

 
Section 3.02
Credit Date
 

 
ARTICLE IV.  REPRESENTATIONS AND
WARRANTIES                                                                                                                                          
 
Section 4.01
Organization; Requisite Power and Authority; Qualification of the Loan Parties

 
Section 4.02
Equity Interests and Ownership of the Borrower and its Subsidiaries

 
Section 4.03
Due Authorization by the Loan Parties
 

 
Section 4.04
No Conflict by the Loan Parties
 

 
Section 4.05
Governmental Consents of the Loan Parties
 

 
Section 4.06
Binding Obligation of the Loan Parties
 

 
Section 4.07
Historical Financial Statements
 

 
Section 4.08
Projections
 

 
Section 4.09
No Material Adverse Change
 

 
Section 4.10
Adverse Proceedings, Etc. of the Loan Parties and Parent Guarantor Material
Subsidiaries

 
Section 4.11
Payment of Taxes by the Loan Parties and Parent Guarantor Material Subsidiaries

 
Section 4.12
Properties.
 

 
Section 4.13
Environmental Matters of the Loan Parties and Parent Guarantor Material
Subsidiaries

 
Section 4.14
No Defaults of the Loan Parties or Parent Guarantor Material Subsidiaries

 
Section 4.15
Material Contracts of the Loan Parties
 

 
Section 4.16
Governmental Regulation of the Loan Parties and Parent Guarantor Material
Subsidiaries

 
Section 4.17
Margin Stock.
 

 
Section 4.18
Employee Matters of the Loan Parties and Parent Guarantor Material Subsidiaries

 
Section 4.19
Employee Benefit Plans of the Loan Parties and Parent Guarantor Material
Subsidiaries

 
Section 4.20
Solvency of the Loan Parties
 

 
Section 4.21
Compliance with Statutes, Etc. by the Loan Parties
 

 
Section 4.22
Disclosure by the Loan Parties
 

 
Section 4.23
PATRIOT Act
 

 
Section 4.24
Intellectual Property of the Loan Parties
 

 
ARTICLE V.  AFFIRMATIVE
COVENANTS                                                                                                                                          
 
Section 5.01
Financial Statements and Other Reports
 

 
Section 5.02
Existence of the Loan Parties; Maintenance of Coal Sales Agreement

 
Section 5.03
Payment of Taxes and Claims by the Loan Parties and Parent Guarantor Material
Subsidiaries

 
Section 5.04
Maintenance of Properties by the Loan Parties and Parent Guarantor Material
Subsidiaries

 
Section 5.05
Insurance of the Loan Parties and Parent Guarantor Material Subsidiaries

 
Section 5.06
Books and Records and Inspections of the Loan Parties and Parent Guarantor
Material Subsidiaries

 
Section 5.07
Royalty Interests Purchase Agreement
 

 
Section 5.08
Compliance with Contractual Obligations and Laws by the Loan Parties and Parent
Guarantor Material Subsidiaries

 
Section 5.09
Environmental Compliance by the Loan Parties and Parent Guarantor Material
Subsidiaries

 
Section 5.10
Further Assurances
 

 
Section 5.11
Required Annual Capital Expenditures
 

 
Section 5.12
Operation of the Business
 

 
Section 5.13
Post-Closing Obligations
 

 
ARTICLE VI.  NEGATIVE
COVENANTS                                                                                                                                          
 
Section 6.01
Indebtedness.
 

 
Section 6.02
Liens
 

 
Section 6.03
No Further Negative Pledges of the Loan Parties
 

 
Section 6.04
Restricted Payments to Equityholders of Parent Guarantor
 

 
Section 6.05
No Restrictions on Loan Party and Parent Guarantor Material Subsidiary
Distributions

 
Section 6.06
Investments and Acquisitions.
 

 
Section 6.07
Financial Covenants
 

 
Section 6.08
Fundamental Changes; Disposition of Assets.
 

 
Section 6.09
Transactions with Shareholders and Affiliates
 

 
Section 6.10
Conduct of Business
 

 
Section 6.11
Permitted Activities of Holding Companies
 

 
Section 6.12
Amendments or Waivers of Organizational Documents and Material Contracts

 
Section 6.13
Fiscal Year
 

 
ARTICLE VII.  EVENTS OF
DEFAULT                                                                                                                                          
 
Section 7.01
Events of Default
 

 
ARTICLE
VIII.  AGENTS                                                                                                                                          
 
Section 8.01
Appointment of Agents
 

 
Section 8.02
Powers and Duties
 

 
Section 8.03
General Immunity.
 

 
Section 8.04
Agents Entitled to Act as Lender
 

 
Section 8.05
Lenders’ Representations, Warranties and Acknowledgment
 

 
Section 8.06
Right to Indemnity
 

 
Section 8.07
Successor Administrative Agent and Collateral Agent
 

 
Section 8.08
Security Documents and Guarantee.
 

 
Section 8.09
Withholding Taxes
 

 
Section 8.10
Administrative Agent May File Proofs of Claim
 

 
ARTICLE
IX.  MISCELLANEOUS                                                                                                                                          
 
Section 9.01
Notices
 

 
Section 9.02
Expenses
 

 
Section 9.03
Indemnity
 

 
Section 9.04
Set-Off
 

 
Section 9.05
Amendments and Waivers.
 

 
Section 9.06
Successors and Assigns; Participations.
 

 
Section 9.07
Independence of Covenants, Etc
 

 
Section 9.08
Survival of Representations, Warranties and Agreements
 

 
Section 9.09
No Waiver; Remedies Cumulative
 

 
Section 9.10
Marshalling; Payments Set Aside
 

 
Section 9.11
Severability
 

 
Section 9.12
Obligations Several; Independent Nature of Lenders’ Rights
 

 
Section 9.13
Table of Contents and Headings
 

 
Section 9.14
APPLICABLE LAW
 

 
Section 9.15
CONSENT TO JURISDICTION
 

 
Section 9.16
WAIVER OF JURY TRIAL
 

 
Section 9.17
Confidentiality
 

 
Section 9.18
Usury Savings Clause
 

 
Section 9.19
Counterparts
 

 
Section 9.20
Effectiveness; Entire Agreement; No Third Party Beneficiaries
 

 
Section 9.21
PATRIOT Act
 

 
Section 9.22
Electronic Execution of Assignments
 

 
Section 9.23
No Fiduciary Duty
 




 
 
 

--------------------------------------------------------------------------------

 

SCHEDULES:           1.01(a)       Term Loan Commitments
1.01(b)       Notice Addresses
4.01           Jurisdictions of Organization and Qualification
4.02           Borrower Equity Interests and Ownership
4.12           Real Estate Assets
4.17           Margin Stock
6.02           Certain Liens
6.05           Existing Restrictions on Distributions
6.06           Parent Guarantor and Subsidiary Investments




EXHIBITS:                A-1        Borrowing Notice
A-2        Notice of Interest Period Election
B           RESERVED
C           Compliance Certificate
D           Assignment Agreement
E           Certificate re Non-Bank Status
F-1        Closing Date Certificate
F-2        Solvency Certificate
F-3        Officer’s Certificate
G           Guarantee and Security Agreement
H           Insurance Certificate
I            Permitted Acquisition Certificate
J            Quarterly Investment Certificate



 
 

--------------------------------------------------------------------------------

 

TERM LOAN AGREEMENT
 
This TERM LOAN AGREEMENT (this “Agreement”), dated as of July 28, 2011, is
entered into by and among GBG HOLDINGS, LLC, a Delaware limited liability
company (the “Borrower”), GLOBE SPECIALTY METALS, INC., a Delaware corporation
(“Parent Guarantor”), GSM ENTERPRISES LLC, a Delaware limited liability company
(“Holdings”), the Lenders party hereto from time to time and BNP PARIBAS
(“BNPP”), as Administrative Agent (together with its permitted successors in
such capacity, the “Administrative Agent”) and as Collateral Agent (together
with its permitted successors in such capacity, the “Collateral Agent”).
 
RECITALS:
 
WHEREAS, capitalized terms used in these Recitals have the respective meanings
set forth for such terms in Section 1.01 hereof;
 
WHEREAS, the Lenders have agreed to extend a term loan facility to the Borrower
in an aggregate principal amount not to exceed $50,000,000 on the terms and
conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
ARTICLE I.
 
DEFINITIONS AND INTERPRETATION
 
Section 1.01 Definitions.  The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
 
“Acceptable Hedging Counterparty” means each financial institution counterparty
to an Interest Rate Agreement , Currency Agreement or Power Hedging Agreement
whose long-term senior unsecured debt is rated, at the time it enters into such
Interest Rate Agreement, Currency Agreement or Power Hedging Agreement, at least
“A” or higher by S&P or at least “A2” or higher by Moody’s.
 
“Acquired Business” means Alden or Gatliff, as applicable (collectively, the
“Acquired Businesses”).
 
“Acquired Businesses Historical Financial Statements” means as of the Closing
Date, (i) audited consolidated financial statements of each Acquired Business
for the immediately preceding three Fiscal Years, consisting of balance sheets
and the related consolidated statements of income, stockholders’ equity and cash
flows for such Fiscal Years, and (ii) the unaudited financial statements of each
Acquired Business as of the most recent Fiscal Quarter ended after the date of
the most recent audited financial statements described in clause (i) of this
definition and at least 45 days prior to the Closing Date consisting of a
balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for the three, six or nine month period, as applicable,
ending on such date, and, in the case of clauses (i) and (ii), certified by the
chief financial officer of the applicable Acquired Business that they fairly
present, in all material respects, the financial condition of such Acquired
Business as at the dates indicated and the results of their operations and their
cash flows for the periods indicated, subject to changes resulting from audit
and normal year end adjustments.
 
“Acquisition” means, collectively (i) the Alden Acquisition, (ii) the Gatliff
Acquisition and (iii) the Royalty Interests Acquisition.
 
“Acquisition Agreements” means, collectively, (i) the Alden Purchase Agreement,
(ii) the Gatliff Purchase Agreement, (iii) the Royalty Interests Purchase
Agreement and the Assignment Agreement dated July 27, 2011 between the Purchaser
and the Borrower.
 
“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/100 of
1.00%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1.00%) equal
to the rate determined by the Administrative Agent to be the offered rate which
appears on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits with a term equivalent to such period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, or (b) in the event the rate referenced in the
preceding clause (a) does not appear on such page or service or if such page or
service shall cease to be available, the rate per annum (rounded to the nearest
1/100 of 1.00%) equal to the rate determined by the Administrative Agent to be
the offered rate which appears on the page of the Reuters Screen which displays
an average British Bankers Association Interest Settlement Rate (such page
currently being LIBOR01 page) for deposits (for delivery on the first day of
such period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement.
 
“Administrative Agent” has the meaning specified in the preamble hereto.
 
“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Loan Party or Parent
Guarantor Material Subsidiary) at law or in equity, or before or by any
Governmental Authority, domestic or foreign (including any Environmental
Claims), whether pending or, to the knowledge of any Loan Party or Parent
Guarantor Material Subsidiary, threatened against or affecting any Loan Party or
Parent Guarantor Material Subsidiary, or any property of any Loan Party or
Parent Guarantor Material Subsidiary.
 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.
 
“Agent” means each of the Administrative Agent, the Collateral Agent and solely
for purposes of Article VIII, the Lead Arranger.
 
“Agent Affiliates” has the meaning set forth in Section 9.01(b).
 
“Aggregate Amounts Due” has the meaning set forth in Section 2.14.
 
“Agreement” has the meaning specified in the preamble hereto.
 
“Alden” means Alden Resources LLC, a Delaware limited liability company.
 
“Alden Acquisition” means the acquisition by the Purchaser of Alden pursuant to
the Alden Purchase Agreement.
 
“Alden Purchase Agreement” means the Membership Interest Purchase Agreement,
dated as of May 27, 2011, by and among the Seller, the Purchaser, NGP Capital
Resources Company and certain other parties party thereto regarding Alden.
 
“Applicable Margin” means from the Closing Date until the first Calculation Date
occurring after the first full Fiscal Quarter of Parent Guarantor subsequent to
the Closing Date, a percentage, per annum, determined by reference to the
following table as if the Consolidated Leverage Ratio then in effect were less
than 2.00:1.00; and (ii) thereafter, a percentage, per annum, determined by
reference to the Leverage Ratio in effect from time to time as set forth below:
 
Leverage Ratio
Applicable Margin for Term Loans that are Eurodollar Rate Loans
>2.00:1.00
3.125%
<2.00:1.00
2.625%



No change in the Applicable Margin shall be effective until the date (the
“Calculation Date”) that is three Business Days after the date on which the
Administrative Agent has received the applicable financial statements and a
Compliance Certificate pursuant to Section 5.01(c) calculating the Leverage
Ratio.  At any time the Borrower has not submitted to the Administrative Agent
the applicable information as and when required under Section 5.01(c) or at any
time when an Event of Default exists and is continuing, the Applicable Margin
shall be determined as if the Leverage Ratio were in excess of 2.00:1.00.  In
the event that any financial statement or certificate delivered pursuant to
Section 5.01 is shown to be inaccurate, and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower shall immediately deliver to the Administrative
Agent a correct certificate required by Section 5.01 for such Applicable Period
and (ii) the Borrower shall immediately pay to the Administrative Agent the
accrued additional fees owing as a result of such increased Applicable Margin
for such Applicable Period.
 
“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator.  Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Term Loan is to be determined, or (ii) any category of extensions of credit or
other assets which include Eurodollar Rate Loans.  A Eurodollar Rate Loan shall
be deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender.  The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.
 
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to Agents or to Lenders by means of
electronic communications pursuant to Section 9.01(b).
 
“Asset Sale” means, collectively, any Borrower Asset Sale or Parent Guarantor
Asset Sale.
 
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by the Administrative Agent.
 
“Assignment Effective Date” has the meaning specified in Section 9.06(b).
 
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
“Beneficiary” means each Agent, Lender and Lender Counterparty.
 
“BNPP” has the meaning specified in the preamble hereto.
 
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
 
“Borrower” has the meaning specified in the preamble hereto.
 
“Borrower Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor),
sale and leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person, in one transaction or a series of transactions, of all or any
part of the Borrower’s or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests of Subsidiaries, other than (i) inventory sold,
leased or licensed out in the ordinary course of business (excluding any such
sales, leases or licenses out by operations or divisions discontinued or to be
discontinued) and (ii) sales, leases or licenses out of other assets for
consideration of less than $500,000 in the case of all such Borrower Asset Sales
after the Closing Date.
 
“Borrower Narrative Report” means, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of the Borrower and its Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable Fiscal Quarter or
Fiscal Year and for the period from the beginning of the then current Fiscal
Year to the end of such period to which such financial statements relate.
 
“Borrower Operating Budget” has the meaning set forth in Section 5.01(h)(i).
 
“Borrower Quarterly Operating Report” means a report for the applicable Fiscal
Quarter and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate describing the
historical operating performance of the Borrower and its Subsidiaries, including
production, revenue, costs, capital expenditures, inventories, permitting
details, environmental, health and safety matters and other relevant operating
information with a reasonable explanation of the variances against the Borrower
Operating Budget for such period.
 
“Borrowing Notice” means a notice substantially in the form of Exhibit A-1 or
otherwise acceptable to the Administrative Agent.
 
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.
 
“Calculation Date” has the meaning set forth in the definition of “Applicable
Margin”.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Cash” means money, currency or a credit balance in any demand or deposit
account.
 
“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (ii) marketable direct
obligations issued by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iii) certificates of deposit or bankers’ acceptances maturing within
three months after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), (b) has Tier 1 capital (as defined in such regulations) of not less
than $1,000,000,000 and (c) has a rating of at least AA- from S&P and Aa3 from
Moody’s; and (iv) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000 and (c) has the highest rating obtainable from either
S&P or Moody’s.
 
“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit E.
 
“Change of Control” means, (i) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have acquired beneficial
ownership or control of 35.0% or more on a fully diluted basis of the voting
and/or economic interest in the Equity Interests of Parent Guarantor or (b)
shall have obtained the power (whether or not exercised) to elect a majority of
the members of the board of directors (or similar governing body) of Parent
Guarantor; (ii)(a) Parent Guarantor shall cease to beneficially own and control
at least 90.0% on a fully diluted basis of the economic and/or voting interest
in the Equity Interests of Holdings or (b) a Person or Persons reasonably
satisfactory to the Administrative Agent (each, a “Holdings Transferee”) shall
cease to beneficially own and control the remaining 10.0% on a fully diluted
basis of the economic and/or voting interest in the Equity Interests of
Holdings; (iii) Holdings shall cease to beneficially own and control 100.0% on a
fully diluted basis of the economic and/or voting interest in the Equity
Interests of the Borrower; (iv) any Subsidiary of the Borrower shall cease to be
a Wholly Owned Subsidiary; or (v) during any period of 12 consecutive months,
beginning with and after the Closing Date, individuals who at the beginning of
such 12-month period were directors of Parent Guarantor (together with new
directors elected by, or nominated for election by, such directors or directors
elected under this parenthetical clause) shall cease for any reason to
constitute a majority of the board of directors of Parent Guarantor at any time
during such period.
 
“Closing Date” means the date on which the conditions specified in Section 3.01
are satisfied (or waived in accordance with Section 9.05).
 
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F-1.
 
“Coal Sales Agreement” means the Output and Supply Agreement dated as of July
28, 2011 between Alden and Globe Metallurgical Inc., a Delaware corporation.
 
“Collateral” has the meaning set forth in the Guarantee and Security Agreement.
 
“Collateral Agent” has the meaning specified in the preamble hereto.
 
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
 
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Parent Guarantor and its Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment or investments including
acquisitions” or similar items reflected in the consolidated statement of cash
flows of Parent Guarantor and its Subsidiaries; provided, that Consolidated
Capital Expenditures shall not include any expenditures for replacements and
substitutions for fixed assets, capital assets or equipment to the extent made
with Net Cash Proceeds invested pursuant to Section 2.11(b).
 
“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP.
 
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.
 
“Consolidated Current Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i)(x) Consolidated Current Assets of Parent Guarantor and its
Subsidiaries as of such date minus (y) the amount of Parent Guarantor’s and its
Subsidiaries’ Restricted Cash as of such date to (ii) Consolidated Current
Liabilities of Parent Guarantor and its Subsidiaries as of such date.
 
“Consolidated Cash Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of Parent Guarantor and its Subsidiaries on
a consolidated basis with respect to all outstanding Indebtedness of Parent
Guarantor and its Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit and net costs under
Interest Rate Agreements, but excluding, however, any amount not payable in Cash
and any amounts referred to in Section 2.08(b) payable on or before the Closing
Date.
 
“Consolidated EBITDA” means, for any period, an amount determined for Parent
Guarantor and its Subsidiaries on a consolidated basis equal to (i) Consolidated
Net Income, plus, to the extent reducing Consolidated Net Income, the sum,
without duplication, of amounts for (a) consolidated interest expense,
(b) provisions for taxes based on income, (c) total depreciation expense,
(d) total amortization expense, and (e) other non-Cash charges reducing
Consolidated Net Income, minus (ii) other non-Cash gains increasing Consolidated
Net Income for such period.
 
“Consolidated Gearing Ratio” means the ratio as of the last date of any
applicable Fiscal Quarter of (i) Consolidated Total Debt as of such day to
(ii) Consolidated Tangible Net Worth as of such date.
 
“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Parent Guarantor and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP, minus
(ii) (a) except with respect to any joint venture in which Parent Guarantor or
one of its Subsidiaries has acquired a minority interest, income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary of Parent Guarantor
or is merged into or consolidated with Parent Guarantor or any of its
Subsidiaries or that Person’s assets are acquired by Parent Guarantor or any of
its Subsidiaries, (b) the income of any Subsidiary of Parent Guarantor to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (c) any
after-tax gains or losses attributable to asset sales or returned surplus assets
of any Pension Plan, and (d) (to the extent not included in clauses (a) through
(c) above) any net extraordinary gains or net extraordinary losses; provided,
that, Consolidated Net Income shall not include that portion of the income (or
loss) of any Person in which the Parent Guarantor and/or its Subsidiaries has a
minority ownership interest, attributable to non-Cash gains or charges.
 
“Consolidated Tangible Net Worth” means, as at any date of determination, the
sum of all amounts that would, in conformity with GAAP, be included on a
consolidated balance sheet of Parent Guarantor and its Subsidiaries under
stockholders’ equity at such date minus the net book value of all assets, after
deducting any reserves applicable thereto, which would be treated as intangible
under GAAP, including, without limitation, goodwill, trademarks, trade names,
service marks, brand names, copyrights, patents and unamortized debt discount
and expense.
 
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Parent Guarantor and its
Subsidiaries (which, for purposes of this definition, shall include any balance
sheet Indebtedness of any entity (other than Parent Guarantor or any of its
Subsidiaries) in which Parent Guarantor or any of its Subsidiaries holds a
minority Equity Interest, to the extent of its ratable holding of such Equity
Interest) (or, if higher, and without duplication of the foregoing, the par
value or stated face amount of all such Indebtedness determined on a
consolidated basis in accordance with GAAP).
 
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
“Credit Date” means the date of the Credit Extension.
 
“Credit Extension” means the making of the Term Loan.
 
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Parent Guarantor or any of its
Subsidiaries’ operations and not for speculative purposes.
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Default Rate” has the meaning set forth in Section 2.07.
 
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (iii)
provides for scheduled payments or dividends in cash or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date, except, in the case of
clauses (i) and (ii), if as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full of all
Obligations and the termination of the Term Loan Commitments).
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, that neither any Loan Party nor any Affiliate thereof shall
be an Eligible Assignee.
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, any Loan Party or any of its ERISA Affiliates or
with respect to which any Loan Party or any of its ERISA Affiliates has or could
reasonably be expected to have liability, contingent or otherwise, under ERISA.
 
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order, decree
or directive (conditional or otherwise) by any Governmental Authority or any
other Person, arising (i) pursuant to any Environmental Law, (ii) in connection
with any actual or alleged violation of, or liability pursuant to, any
Environmental Law, including any Governmental Authorizations issued pursuant to
Environmental Law, (iii) in connection with any Hazardous Materials, including
the presence or Release of, or exposure to, any Hazardous Materials and any
abatement, removal, remedial, corrective or other response action related to
Hazardous Materials or (iv) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.
 
“Environmental Laws” means any and all current or future foreign or domestic,
federal, state or local laws (including any common law), statutes, ordinances,
orders, rules, regulations, judgments or any other requirements of Governmental
Authorities relating to or imposing liability or standards of conduct with
respect to (i) environmental matters, (ii) the generation, use, storage,
transportation or disposal of, or exposure to, Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to any Loan Party or any Parent Guarantor Material Subsidiary or any Facility.
 
“Equity Contribution” has the meaning set forth in Section 3.02(d).
 
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
 
“Equity Issuance” means any issuance or sale by the Borrower or any of its
Subsidiaries of (i) any of its Equity Interests, (ii) any warrants or options
exercisable in respect of its Equity Interests (other than any warrants or
options issued to directors, officers or employees of the Borrower or any of its
Subsidiaries pursuant to employee benefit plans established in the ordinary
course of business and any Equity Interests of the Borrower or any of its
Subsidiaries issued upon the exercise of such warrants or options) or (iii) any
other security or instrument representing an Equity Interest (or the right to
obtain any Equity Interest) in the Borrower or any of its Subsidiaries.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, the regulations promulgated thereunder and any successor
thereto.
 
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member.  Any former ERISA Affiliate of any Loan Party or any Parent Guarantor
Material Subsidiary shall continue to be considered an ERISA Affiliate of such
Loan Party or Parent Guarantor Material Subsidiary, as applicable, within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of such Loan Party or Parent Guarantor Material Subsidiary, as
applicable, and with respect to liabilities arising after such period for which
such Loan Party or Parent Guarantor Material Subsidiary, as applicable, could be
liable under the Internal Revenue Code or ERISA.
 
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Sections 412 or 430 of the Internal Revenue Code or Sections 302 or 303 of ERISA
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA) or the
failure to make by its due date a required installment under Section 430(j) of
the Internal Revenue Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (iii) a determination
that any Pension Plan is, or is expected to be, in “at risk” status (as defined
in Section 430 of the Internal Revenue Code or Section 303 of ERISA); (iv) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (v) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Internal Revenue Code or Section 305 of ERISA;
(vi) the withdrawal by any Loan Party or any Parent Guarantor Material
Subsidiary or any of its ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to any Loan Party or any Parent Guarantor Material Subsidiary or any
of its ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (vii) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (viii) the imposition of liability on any Loan Party or any Parent
Guarantor Material Subsidiary or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (ix) the withdrawal of any Loan Party or any Parent
Guarantor Material Subsidiary or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
or the receipt by any Loan Party or any Parent Guarantor Material Subsidiary or
any of their respective ERISA Affiliates of notice from any Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA, or that it intends to terminate or has terminated under Section 4041A or
4042 of ERISA; (x) the occurrence of an act or omission which could give rise to
the imposition on any Loan Party or any Parent Guarantor Material Subsidiary or
any of its ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(xi) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan or the assets thereof other than a
Multiemployer Plan or the assets thereof, or against any Loan Party or any
Parent Guarantor Material Subsidiary or any of their respective ERISA Affiliates
in connection with any Employee Benefit Plan; (xii) receipt from the Internal
Revenue Service of notice of the failure of any Pension Plan (or any other
Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code;
(xiii) the imposition of a Lien pursuant to Section 430(k) of the Internal
Revenue Code or Section 303(k) of ERISA or a violation of Section 436 of the
Internal Revenue Code with respect to any Pension Plan; (xiv) the occurrence of
a non-exempt “prohibited transaction” with respect to which any Loan Party or
any Parent Guarantor Material Subsidiary is a “disqualified person” or a “party
of interest” (within the meaning of Section 4975 of the Internal Revenue Code or
Section 406 of ERISA, respectively) or which could reasonably be expected to
result in liability to any Loan Party or Parent Guarantor Material Subsidiary,
as applicable, or (xv) any other event or condition with respect to an Employee
Benefit Plan with respect to which any Loan Party or any Parent Guarantor
Material Subsidiary is likely to incur liability other than in the ordinary
course.
 
“Eurodollar Rate Loan” means a Term Loan bearing interest at a rate determined
by reference to the Adjusted Eurodollar Rate.
 
“Event of Default” means any of the conditions or events set forth in Section
7.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
“Existing Indebtedness” means Indebtedness and other obligations of the Borrower
or any of its Subsidiaries outstanding under (i) that certain Second Amended and
Restated Credit Agreement, dated as of February 26, 2010, among Alden, as
borrower, the lenders party thereto and NGPC Asset Holdings, LP, as
administrative agent and (ii) that certain Credit Agreement, dated as of
December 28, 2010, among Gatliff, as borrower, the lenders party thereto and
NGPC Asset Holdings, LP, as administrative agent.
 
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by any Loan Party, any Parent Guarantor Material Subsidiary, or
any of their predecessors.
 
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of an
Authorized Officer of Parent Guarantor or the Borrower, as applicable, that such
financial statements fairly present, in all material respects, the financial
condition of Parent Guarantor and its Subsidiaries or the Borrower and its
Subsidiaries, as applicable, as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.
 
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the only Lien to
which such Collateral is subject, other than any Permitted Lien.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of Parent Guarantor and its Subsidiaries or
the Borrower and its Subsidiaries, as applicable, ending on June 30th of each
calendar year.
 
“Fixed Charges” means, for any period, without duplication, Consolidated Cash
Interest Expense, plus prepayments and scheduled principal payments on
Indebtedness actually made, plus expenses for Taxes paid in cash, plus payments
of obligations under Capital Leases, all calculated for Parent Guarantor and its
Subsidiaries on a consolidated basis in accordance with GAAP.
 
“Fixed Charge Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (a) Consolidated EBITDA for the four-Fiscal-Quarter period most
recently ended for which quarterly financial statements have been made available
to the Lenders minus the portion of Consolidated Capital Expenditures not
financed by cash reflected on the balance sheet in the immediately preceding
twelve month period or by Indebtedness incurred at the time such capital
expenditure is made to (b) Fixed Charges.
 
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof consistently applied.
 
“Gatliff” means Gatliff Services, LLC, a Delaware limited liability company.
 
“Gatliff Acquisition” means the acquisition by the Purchaser of Gatliff pursuant
to the Gatliff Purchase Agreement.
 
“Gatliff Purchase Agreement” means the Membership Interest Purchase Agreement,
dated as of May 27, 2011, by and among the Seller, the Purchaser, NGP Capital
Resources Company and certain other parties party thereto regarding Gatliff.
 
“GMI Credit Agreement” means the Third Amended and Restated Credit Agreement
dated as of March 30, 2011 among Globe Metallurgical Inc., a Delaware
corporation, Tennessee Alloys Company, LLC, a Delaware limited liability
company, GSM Sales, Inc., a Delaware corporation, Alabama Sand and Gravel, Inc.,
a Delaware corporation, Laurel Ford Resources, Inc., a Kentucky corporation,
Parent Guarantor, the lenders from time to time party thereto, and Société
Générale, as administrative agent, issuing bank, swingline lender and collateral
agent.
 
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
 
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government (including any supranational bodies
such as the European Union or the European Central Bank).
 
“Governmental Authorization” means any permit, license, authorization,
certification, registration, approval, plan, directive, consent order or consent
decree of or from any Governmental Authority.
 
“Grantor” has the meaning specified in the Guarantee and Security Agreement.
 
“Guarantee” means the guarantee of each Guarantor set forth in the Guarantee and
Security Agreement.
 
“Guarantee and Security Agreement” means the Guarantee and Security Agreement to
be executed by the Borrower and each Guarantor substantially in the form of
Exhibit G.
 
“Guarantor” means each of Parent Guarantor, Holdings and each Subsidiary of the
Borrower.
 
“Hazardous Materials” means any pollutant, contaminant, chemical, waste,
material or substance, exposure to which or Release of which is prohibited,
limited or regulated by any Governmental Authority or which may or could pose a
hazard to human health and safety or to the indoor or outdoor environment,
including petroleum, petroleum products, asbestos, urea formaldehyde,
radioactive materials, polychlorinated biphenyls and toxic mold.
 
“Hedge Agreement” means an Interest Rate Agreement entered into with a Lender
Counterparty and satisfactory to the Administrative Agent.
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
 
“Holdings” has the meaning specified in the preamble hereto.
 
“Holdings Transferee” has the meaning set forth in the definition of “Change of
Control”.
 
“Increased-Cost Lenders” has the meaning set forth in Section 2.19.
 
“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) all obligations evidenced by bonds, debentures,
notes or other similar instruments; (iv) any obligation owed for all or any part
of the deferred purchase price of property or services, including any earn-out
obligations (excluding any such obligations incurred under ERISA), which
purchase price is (a) due more than six (6) months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) Disqualified Equity Interests, (viii) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another; (ix)
any obligation of such Person the primary purpose or intent of which is to
provide assurance to an obligee that the obligation of the obligor thereof will
be paid or discharged, or any agreement relating thereto will be complied with,
or the holders thereof will be protected (in whole or in part) against loss in
respect thereof; (x) any liability of such Person for an obligation of another
through any agreement (contingent or otherwise) (a) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (b) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(a) or (b) of this clause (x), the primary purpose or intent thereof is as
described in clause (ix) above; and (xi) all obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including any Interest Rate Agreement, any Currency Agreement and any Power
Hedging Agreement, in each case, whether entered into for hedging or speculative
purposes.
 
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other necessary response action related to the
Release or presence of any Hazardous Materials), expenses and disbursements of
any kind or nature whatsoever (including the reasonable fees and disbursements
of counsel for Indemnitees in connection with any investigative, administrative
or judicial proceeding or hearing commenced or threatened by any Person
(including any Loan Party), whether or not any such Indemnitee shall be
designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect,
special or consequential and whether based on any federal, state or foreign
laws, statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make the Credit Extension or the use or intended use of the proceeds thereof, or
any enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guarantee)); (ii) any Environmental Claim relating to or arising from, directly
or indirectly, any past or present activity, operation, land ownership, or
practice of any Loan Party; or (iii) any Term Loan or the use of proceeds
thereof.
 
“Indemnitee” has the meaning set forth in Section 9.03.
 
“Installment” has the meaning set forth in Section 2.09.
 
“Installment Date” has the meaning set forth in Section 2.09.
 
“Insurance Advisor” means McGriff, Seibels & Williams, Inc.
 
“Insurance Certificate” means an Insurance Certificate substantially in the form
of Exhibit H.
 
“Intellectual Property” means collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under the United
States, multinational or foreign laws or otherwise, including without
limitation, copyrights, patents, trademarks, service marks, trade names, logos,
trade secrets, domain names, and other intellectual property of any Loan Party.
 
“Interest Payment Date” means with respect to any Term Loan, the last day of
each Fiscal Quarter.
 
“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one week (solely with respect to the borrowing of the Term Loans on
the Credit Date) and one-, two-, three- or six-months, as selected by the
Borrower in the Borrowing Notice or applicable Notice of Interest Period
Election, (i) initially, commencing on the Credit Date or Interest Period
Election Date thereof, as the case may be; and (ii) thereafter, commencing on
the day on which the immediately preceding Interest Period expires; provided,
that (a) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless no further Business Day occurs in such month, in which case such
Interest Period shall expire on the immediately preceding Business Day; (b) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall, subject to clause (c) of this
definition, end on the last Business Day of a calendar month; and (c) no
Interest Period with respect to any portion of the Term Loans shall extend
beyond the Term Loan Maturity Date.
 
“Interest Period Election Date” means the effective date of an interest period
election as set forth in the applicable Notice of Interest Period Election.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Parent Guarantor or any of
its Subsidiaries’ operations and not for speculative purposes.
 
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
“Investment” means (i) any direct or indirect purchase or other acquisition by
any Loan Party or any of its Subsidiaries of, or of a beneficial interest in,
any of the Securities of any other Person; (ii) any direct or indirect
redemption, retirement, purchase or other acquisition for value, by any Loan
Party or any of its Subsidiaries from any Person, of any Equity Interests of
such Person; (iii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital
contributions by any Loan Party or any of its Subsidiaries to any other Person,
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business and (iv) all investments consisting of any exchange
traded or over the counter derivative transaction, including any Interest Rate
Agreement, Currency Agreement and Power Hedging Agreement, whether entered into
for hedging or speculative purposes.  The amount of any Investment of the type
described in clauses (i), (ii) and (iii) shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.  For the avoidance of doubt, capital expenditures
shall not constitute Investments.
 
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, that in no
event shall any corporate Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.
 
“Lead Arranger” means BNPP.
 
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.
 
“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be an Agent or a Lender, as the case may be), in each case, whose long-term
senior unsecured debt is rated, at the time it enters into a Hedge Agreement, at
least “A” or higher by S&P or at least “A2” or higher by Moody’s.
 
“Leverage Ratio” means the ratio as of the applicable date of determination of
(i)(x) Consolidated Total Debt as of such day minus (y) the amount of Parent
Guarantor’s and its Subsidiaries’ Unrestricted Cash as of such date to
(ii) Consolidated EBITDA for the four Fiscal-Quarter period most recently ended
for which quarterly financial statements have been made available to the
Lenders.
 
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
 
“Loan Documents” means any of this Agreement, the Term Loan Notes, if any, the
Security Documents and all other documents, instruments or agreements executed
and delivered by a Loan Party for the benefit of any Agent or any Lender in
connection herewith on or after the date hereof.
 
“Loan Party” means, collectively, the Borrower and each Guarantor.
 
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
 
“Market Disruption Event” means (a) at 11:00 a.m. (London, England time) on the
second Business Day prior to the commencement of any Interest Period for a
particular Term Loan, an Adjusted Eurodollar Rate for such Term Loan is not
available; or (b) before the close of business in London on the second Business
Day prior to the commencement of any Interest Period, the Administrative Agent
receives notification from a Lender or Lenders after such Lender has determined
or such Lenders have determined, acting reasonably, that the cost to it or them
of obtaining matching deposits in the relevant interbank market would be in
excess of the Adjusted Eurodollar Rate.
 
“Material Adverse Effect” means any event, change, effect, development,
circumstance or condition that has caused or could reasonably be expected to
cause a material adverse change (or a prospective material adverse change),
material adverse effect (or a prospective material adverse effect) on and/or
material adverse developments (or prospective material adverse developments)
with respect to (i) the business, general affairs, assets, liabilities,
operations, management, condition (financial or otherwise), stockholders’
equity, results of operations or value of the Loan Parties and Parent Guarantor
Material Subsidiaries taken as a whole; (ii) the ability of any Loan Party to
fully and timely perform its Obligations; (iii) the legality, validity, binding
effect or enforceability against a Loan Party of a Loan Document to which it is
a party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any Secured Party under any Loan Document.
 
“Material Contract” means the Coal Sales Agreement, the Acquisition Agreements
and any contract or other arrangement to which any Loan Party is a party (other
than the Loan Documents) for which breach, nonperformance, cancellation or
failure to renew could reasonably be expected to have a Material Adverse Effect.
 
“Moody’s” means Moody’s Investor Services, Inc.
 
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) or Section 4001(a)(3) of ERISA.
 
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
 
“Net Cash Proceeds” means (a) with respect to any Borrower Asset Sale an amount
equal to:  (i) Cash payments (including any Cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received by the Borrower or any of its
Subsidiaries from such Borrower Asset Sale minus (ii) any bona fide direct costs
incurred in connection with such Borrower Asset Sale, including (1) income or
gains taxes payable by the seller as a result of any gain recognized in
connection with such Borrower Asset Sale, (2) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Term Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Borrower Asset Sale and (3) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Borrower Asset Sale undertaken by the Borrower or any of its Subsidiaries in
connection with such Borrower Asset Sale; (b) (i) any Cash payments or proceeds
received by the Borrower or any of its Subsidiaries (1) under any insurance
policy in respect of a covered loss thereunder or (2) as a result of the taking
of any assets of the Borrower or any of its Subsidiaries by any Person pursuant
to the power of eminent domain, condemnation or otherwise, or pursuant to a sale
of any such assets to a purchaser with such power under threat of such a taking,
minus (ii) (1) any actual and reasonable costs incurred by the Borrower or any
of its Subsidiaries in connection with the adjustment or settlement of any
claims of the Borrower or such Subsidiary in respect thereof, and (2) any bona
fide direct costs incurred in connection with any sale of such assets as
referred to in preceding clause (i)(2), including income taxes payable as a
result of any gain recognized in connection therewith; (c) with respect to any
issuance or incurrence of Indebtedness, the Cash proceeds thereof, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses; and (d) with
respect to any Equity Issuance, the Cash proceeds thereof, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.
 
“Non-Consenting Lender” has the meaning set forth in Section 2.19.
 
“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.
 
“Non-U.S. Lender” has the meaning set forth in Section 2.17(c).
 
“Notice” means the Borrowing Notice or a Notice of Interest Period Election.
 
“Notice of Interest Period Election” means a Notice of Interest Period Election
substantially in the form of Exhibit A-2.
 
“Obligations” means all obligations of every nature of each Loan Party,
including obligations from time to time owed to Agents (including former
Agents), the Lead Arranger, Lenders, the Lender Counterparties or any of them,
under any Loan Document or Hedge Agreement, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Loan Party, would have accrued on any Obligation, whether or not
a claim is allowed against such Loan Party for such interest in the related
bankruptcy proceeding), payments for early termination of Hedge Agreements,
fees, expenses, indemnification or otherwise.
 
“Officer’s Certificate” means an Officer’s Certificate substantially in the form
of Exhibit F-3.
 
“Organizational Documents” means with respect to any Person all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization and its by-laws, (ii) with respect to any limited
partnership, its certificate of limited partnership and its partnership
agreement, (iii) with respect to any general partnership, its partnership
agreement and (iv) with respect to any limited liability company, its articles
of organization and its operating agreement.  In the event any term or condition
of this Agreement or any other Loan Document requires any Organizational
Document to be certified by a secretary of state or similar governmental
official, the reference to any such “Organizational Document” shall only be to a
document of a type customarily certified by such governmental official.
 
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.
 
“Parent Guarantor” has the meaning specified in the preamble hereto.
 
“Parent Guarantor Asset Sale” means a sale, lease or sub-lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, exclusive license (as
licensor or sublicensor), transfer or other disposition to, or any exchange of
property with, any Person, in one transaction or a series of transactions, of
all or any part of Parent Guarantor’s or any of its Subsidiaries’ (excluding the
Borrower’s and its Subsidiaries’) businesses, assets or properties of any kind,
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, leased or licensed, including the Equity Interests
of Subsidiaries (other than the Borrower and its Subsidiaries), other than
inventory sold, leased or licensed out in the ordinary course of business
(excluding any such sales, leases or licenses out by operations or divisions
discontinued or to be discontinued).
 
“Parent Guarantor Historical Financial Statements” means as of the Closing Date,
(i) the unqualified audited financial statements of Parent Guarantor and its
Subsidiaries for the immediately preceding three Fiscal Years, consisting of
balance sheets and the related consolidated statements of income, stockholders’
equity and cash flows for such Fiscal Years, and (ii) the unqualified audited
unconsolidated financial statements of Parent Guarantor on a stand-alone basis
for the immediately preceding three Fiscal Years, consisting of balance sheets
and the related statements of income, stockholders’ equity and cash flows for
such Fiscal Years, (iii) the unaudited financial statements of Parent Guarantor
and its Subsidiaries as of the most recent Fiscal Quarter ended after the date
of the most recent audited financial statements described in clause (i) of this
definition and at least 45 days prior to the Closing Date consisting of a
balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for the three-, six-or nine-month period, as applicable,
ending on such date, (iv) unaudited unconsolidated financial statements of
Parent Guarantor on a stand-alone basis as of the most recent Fiscal Quarter
ended after the date of the most recent audited financial statements described
in clause (ii) of this definition and at least 45 days prior to the Closing Date
consisting of a balance sheet and the related statements of income,
stockholders’ equity and cash flows for the three-, six-or nine-month period, as
applicable, ending on such date, and, in the case of clauses (i) through (iv),
certified by the chief financial officer of the Borrower that they fairly
present, in all material respects, the financial condition of Parent Guarantor
and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.
 
“Parent Guarantor Material Subsidiary” shall mean any Subsidiary of Parent
Guarantor that, as of the last day of the most recently ended Fiscal Quarter of
Parent Guarantor, had assets or revenues (on a consolidated basis including its
Subsidiaries) with a value in excess of 15.0% of the consolidated tangible
assets of Parent Guarantor or 15.0% of the consolidated revenues of Parent
Guarantor; provided, that in the event Subsidiaries that would otherwise not be
Parent Guarantor Material Subsidiaries shall in the aggregate account for a
percentage in excess of 15.0% of the consolidated tangible assets of Parent
Guarantor or 15.0% of the consolidated revenues of Parent Guarantor as of the
end of and for the most recently completed fiscal year of Parent Guarantor, then
one or more of such Subsidiaries as designated by Parent Guarantor (or, if
Parent Guarantor shall make no designation, one or more of such Subsidiaries in
descending order based on their respective contributions to the consolidated
assets of Parent Guarantor), shall be included as Parent Guarantor Material
Subsidiaries to the extent necessary to eliminate such excess). Notwithstanding
the foregoing, each of Globe Metallurgical Inc. and Globe Metales, S.A. shall be
deemed to be a Parent Guarantor Material Subsidiary hereunder.
 
“Parent Guarantor Narrative Report” means, with respect to the financial
statements for which such narrative report is required, a narrative report
describing the operations of Parent Guarantor and its Subsidiaries in the form
prepared for presentation to senior management thereof for the applicable Fiscal
Quarter or Fiscal Year and for the period from the beginning of the then current
Fiscal Year to the end of such period to which such financial statements relate.
 
“Parent Guarantor Permitted Acquisition” means the acquisition by purchase,
merger or otherwise, by Parent Guarantor or any of its Subsidiaries (excluding
the Borrower and its Subsidiaries) of all or a portion of the assets of, or all
or a portion of the Equity Interest of, or a business line or unit, or
developing project, or a division of, any Person (other than Parent Guarantor
and its Subsidiaries as of the date hereof); provided, that (i)(a) immediately
prior to, and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing or would result therefrom, (b) Parent Guarantor
shall be in compliance with the financial covenants set forth in Section 6.07 on
a pro forma basis after giving effect to such acquisition as of the last day of
the Fiscal Quarter most recently ended (as determined in accordance with Section
6.07(g)) and (c) the Equity Interests or property or assets acquired in such
acquisition relate to a line of business permitted pursuant to Section 6.10(a),
and (ii) except with respect to any developing project, Parent Guarantor shall
have delivered to the Administrative Agent a Permitted Acquisition Certificate
at least 10 Business Days prior to such proposed acquisition.
 
“Parent Guarantor Subsidiary Acquired Indebtedness” means (a) Indebtedness of
any Subsidiary of Parent Guarantor (excluding the Borrower and its Subsidiaries)
incurred to finance a Parent Guarantor Permitted Acquisition or (b) Indebtedness
of a Person existing at the time the Person merges with or into, or becomes, a
Subsidiary of Parent Guarantor (excluding the Borrower and its Subsidiaries);
provided, that, in the case of this clause (b), such Indebtedness existed at the
time such Person became a Subsidiary of Parent Guarantor and was not created in
anticipation thereof.
 
“Participant Register” has the meaning set forth in Section 9.06(g)(iv).
 
“PATRIOT Act” has the meaning set forth in Section 3.01(l).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 or Section 430 of the Internal Revenue Code or
Section 302 of ERISA.
 
“Permitted Acquisition Certificate” means a Permitted Acquisition Certificate
substantially in the form of Exhibit I.
 
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other entities,
whether or not legal entities, and Governmental Authorities.
 
“Platform” has the meaning set forth in Section 5.01(k).
 
“Power Hedging Agreement” means any hedging agreements, swaps, caps, collars, or
other similar agreements involving or settled by reference to the price of
power, each of which is associated with Parent Guarantor or any of its
Subsidiaries’ operations and not for speculative purposes.


“Principal Office” means, for the Administrative Agent, such Person’s “Principal
Office” as set forth on Schedule 1.01(b), or such other office or office of a
third party or sub-agent, as appropriate, as such Person may from time to time
designate in writing to the Borrower, the Administrative Agent and each Lender.
 
“Projections” has the meaning set forth in Section 4.08.
 
“Pro Rata Share” means with respect to any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders.
 
“Prudent Industry Practice” means any of the practices, methods and acts engaged
in or approved by a significant portion of the independent mining industry in
the United States during the relevant time period, or any of the practices,
methods and acts which, in the exercise of reasonable judgment in light of the
facts known at the time the decision was made, could have been expected to
accomplish the desired result at a reasonable cost consistent with good business
practices, sound engineering practices, reliability, safety and
expedition.  “Prudent Industry Practices” is not intended to be limited to the
optimum practice, method or act to the exclusion of all others, but rather to be
acceptable principles, methods and acts generally accepted in the United States,
having due regard for, among other things, reliability, safety and protection of
equipment, the requirements or guidance of Governmental Authorities, applicable
laws and the requirements of insurers.
 
“Purchaser” means Globe BG, LLC, a Delaware limited liability company.
 
“Quarterly Investment Certificate” means a Quarterly Investment Certificate
substantially in the form of Exhibit J.
 
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party or Parent Guarantor
Material Subsidiary in any real property.
 
“Register” has the meaning set forth in Section 2.04(b).
 
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.
 
“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act.
 
“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time.
 
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
“Replacement Lender” has the meaning set forth in Section 2.19.
 
“Required Lenders” means one or more Lenders having or holding Term Loan
Exposure and representing more than 50.0% of the sum of the aggregate Term Loan
Exposure of all Lenders.
 
“Restricted Cash” means as of any date, Cash and Cash Equivalents owned by
Parent Guarantor other than Unrestricted Cash.
 
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of Parent Guarantor,
the Borrower or any of their respective Subsidiaries (or any direct or indirect
parent of the Borrower or Parent Guarantor) now or hereafter outstanding, except
a dividend payable solely in shares of that class of stock to the holders of
that class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of Parent Guarantor or the Borrower or any of their
respective Subsidiaries (or any direct or indirect parent thereof) now or
hereafter outstanding; and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of any Loan Party (or any direct or indirect parent
of any Loan Party) now or hereafter outstanding.
 
“Royalty Interests” means those certain interests in and to the rights, titles
and interests in certain minerals produced and sold under certain coal lease
agreements as more fully described in the Royalty Interests Purchase Agreement.
 
“Royalty Interests Acquisition” means the acquisition by the Purchaser of the
Royalty Interests pursuant to the Royalty Interests Purchase Agreement.
 
“Royalty Interests Purchase Agreement” means the Purchase Agreement, dated as of
May 27, 2011, by and among the Seller, the Purchaser and Parent Guarantor
regarding the Royalty Interests.
 
“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.
 
“SEC” means the United States Securities and Exchange Commission and any
successor Governmental Authority performing a similar function.
 
“Secured Parties” has the meaning set forth in the Guarantee and Security
Agreement.
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Security Documents” means the Guarantee and Security Agreement and all other
instruments, documents and agreements delivered by any Loan Party pursuant to
this Agreement or any of the other Loan Documents in order to grant to the
Collateral Agent, for the benefit of Secured Parties, a Lien on the Collateral
of that Loan Party as security for the Obligations, including UCC financing
statements and amendments thereto.
 
“Seller” means (i) with respect to the Alden Purchase Agreement and the Gatliff
Purchase Agreement, NGPC Asset Holdings II, LP, a Texas limited partnership and
(ii) with respect to the Royalty Interests Purchase Agreement, NGP Capital
Resources Company, a Maryland corporation.
 
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Parent Guarantor substantially in the form of Exhibit F-2.
 
“Solvent” means, with respect to any Loan Party, that as of the date of
determination, both (i) (a) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (b) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date and
reflected in the Projections or with respect to any transaction contemplated to
be undertaken after the Closing Date; and (c) such Person has not incurred and
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (ii) such Person is “solvent” within the
meaning given that term and similar terms under the Bankruptcy Code and
applicable laws relating to fraudulent transfers and conveyances.  For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).
 
“Subject Transaction” has the meaning set forth in Section 6.07(g).
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.
 
“Subsidiary Guarantor” means each Guarantor other than Parent Guarantor.
 
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (and interest, fines, penalties and additions
related thereto) of any nature and whatever called, by whomsoever, on whomsoever
and wherever imposed, levied, collected, withheld or assessed; provided, that,
“Tax on the overall net income” of a Person shall be construed as a reference to
a tax imposed by the jurisdiction in which that Person is organized or in which
that Person’s applicable principal office (and/or, in the case of a Lender, its
lending office) is located or in which that Person (and/or, in the case of a
Lender, its lending office) is deemed to be doing business on all or part of the
net income, profits or gains (whether worldwide, or only insofar as such income,
profits or gains are considered to arise in or to relate to a particular
jurisdiction, or otherwise) of that Person (and/or, in the case of a Lender, its
applicable lending office).
 
“Term Loan” means a Term Loan made by a Lender to the Borrower pursuant to
Section 2.01(a).
 
“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate.  The amount of each Lender’s Term Loan Commitment, if
any, is set forth on Schedule 1.01(a) or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.  The aggregate amount of the Term Loan Commitments as of the Closing
Date is $50,000,000.
 
“Term Loan Commitment Period”:  the period from and including the Closing Date
to but excluding the earlier of (a) October 30, 2011 and (b) the date of
termination of the Term Loan Commitments.
 
“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, that at any time prior to the making of the Term Loans, the
Term Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.
 
“Term Loan Maturity Date” means the earlier of (i) the third anniversary of the
Closing Date and (ii) the date on which all Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.
 
“Term Loan Note” means has the meaning set forth in Section 2.04(c).
 
“Terminated Lender” has the meaning set forth in Section 2.19.
 
“Transactions” means the Acquisition, the entry into this Agreement and the
borrowing of Term Loans by the Borrower under this Agreement, the repayment of
the Existing Indebtedness and the payment of fees and expenses incurred in
connection with the foregoing.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
“Unrestricted Cash” means as of any date, unrestricted Cash and Cash Equivalents
owned by Parent Guarantor that are not, and are not presently required under the
terms of any agreement or other arrangement binding on Parent Guarantor on such
date to be, (a) pledged to or held in one or more accounts under the control of
one or more creditors of Parent Guarantor or (b) otherwise segregated from the
general assets of Parent Guarantor, in one or more special accounts or
otherwise, for the purpose of securing or providing a source of payment for
Indebtedness or other obligations that are or from time to time may be owed to
one or more creditors of Parent Guarantor.
 
“U.S. Lender” has the meaning set forth in Section 2.17(c).
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.
 
“Wholly-Owned Subsidiary” means, with respect to any Person, any other Person
all of the Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares issued to foreign nationals to the extent required by
applicable law) are owned by such Person directly and/or through other
wholly-owned Subsidiaries of such Person.
 
“WVA Credit Agreement” means the Credit Agreement dated as of October 1, 2010
between WVA Manufacturing, LLC, a Delaware limited liability company, and Fifth
Third Bank, an Ohio banking corporation.
 
Section 1.02 Accounting Terms.  Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP.  Financial statements and other
information required to be delivered by Parent Guarantor or the Borrower to
Lenders pursuant to Section 5.01 shall be prepared in accordance with GAAP as in
effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.01(d), if
applicable).  Subject to the foregoing, calculations in connection with the
definitions, covenants and other provisions hereof shall utilize accounting
principles and policies in conformity with those used to prepare the Parent
Guarantor Historical Financial Statements and the Acquired Businesses Historical
Financial Statements.
 
Section 1.03 Interpretation, Etc.  Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference.  References herein to any Article, Section, Schedule or
Exhibit shall be to an Article, a Section, a Schedule or an Exhibit, as the case
may be, hereof unless otherwise specifically provided.  The use herein of the
word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  The terms lease and license shall include
sub-lease and sub-license, as applicable.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  Except as otherwise expressly provided herein or therein, any reference
in this Agreement or any other Loan Document to any agreement, document or
instrument shall mean such agreement, document or instrument as amended,
restated, supplemented or otherwise modified from time to time, in each case, in
accordance with the express terms of this Agreement or such Loan Document.  Any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time.
 
ARTICLE II.
 
TERM LOANS
 
Section 2.01 Term Loans.
 
(a) Loan Commitments.  Subject to the terms and conditions hereof, each Lender
severally agrees to make at any time during the Term Loan Commitment Period, a
Term Loan to the Borrower in an amount equal to such Lender’s Term Loan
Commitment. The Borrower may make only one borrowing under the Term Loan
Commitment.  Any amount borrowed under this Section 2.01(a) and subsequently
repaid or prepaid may not be reborrowed.  Subject to Section 2.11, all amounts
owed hereunder with respect to the Term Loans shall be paid in full no later
than the Term Loan Maturity Date.  Each Lender’s Term Loan Commitment shall
terminate immediately and without further action on the Credit Date after giving
effect to the funding of such Lender’s Term Loan Commitment on such date.
 
(b) Borrowing Mechanics for Term Loans.
 
(i) The Borrower shall deliver to the Administrative Agent a fully executed
Borrowing Notice no later than three Business Days in advance of the proposed
Credit Date, or less if agreed to by the Administrative Agent.  Promptly upon
receipt by the Administrative Agent of such Borrowing Notice, the Administrative
Agent shall notify each Lender of the proposed borrowing.
 
(ii) Each Lender shall make its Term Loan available to the Administrative Agent
not later than 12:00 p.m. (New York City time) on the Credit Date, by wire
transfer of same day funds in Dollars, at the Principal Office designated by the
Administrative Agent.  Upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of the Term
Loans available to the Borrower on the Credit Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Loans received by the
Administrative Agent from Lenders to be credited to the account of the Borrower
at the Principal Office designated by the Administrative Agent or to such other
account as may be designated in writing to the Administrative Agent by the
Borrower.
 
Section 2.02 Pro Rata Shares; Availability of Funds.
 
(a) Pro Rata Shares.  All Term Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Term Loan requested hereunder nor shall any Term
Loan Commitment of any Lender be increased or decreased as a result of a default
by any other Lender in such other Lender’s obligation to make the Term Loan
requested hereunder.
 
(b) Availability of Funds.  Unless the Administrative Agent shall have been
notified by any Lender prior to the Credit Date that such Lender does not intend
to make available to the Administrative Agent the amount of such Lender’s Term
Loan requested on the Credit Date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on the Credit
Date and the Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to the Borrower a corresponding amount on the
Credit Date.  If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from the Credit Date until the date such amount
is paid to the Administrative Agent, at the then-prevailing interbank rate.  If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest thereon, for each day
from the Credit Date until the date such amount is paid to the Administrative
Agent, at the then-prevailing interbank rate.  Nothing in this Section 2.02(b)
shall be deemed to relieve any Lender from its obligation to fulfill its Term
Loan Commitment hereunder or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender hereunder.
 
Section 2.03 Use of Proceeds.  The proceeds of the Term Loans shall be applied
by the Borrower to fund the Transactions. No portion of the proceeds of the
Credit Extension shall be used in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.
 
Section 2.04 Evidence of Debt; Register; Notes.
 
(a) Lenders’ Evidence of Debt.  Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Term Loans made by it and each
repayment and prepayment in respect thereof.  Any such recordation shall be
conclusive and binding on the Borrower, absent manifest error; provided, that
the failure to make any such recordation, or any error in such recordation,
shall not affect the Borrower’s Obligations in respect of any Term Loans;
provided, further, that in the event of any inconsistency between the Register
and any Lender’s records, the recordations in the Register shall govern.
 
(b) Register.  The Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Term Loans of each Lender from time to
time (the “Register”).  The Register shall be available for inspection by the
Borrower or any Lender (with respect to any entry relating to such Lender’s Term
Loans) at any reasonable time and from time to time upon reasonable prior
notice.  The Administrative Agent shall record, or shall cause to be recorded,
in the Register the Term Loans in accordance with the provisions of Section
9.06, and each repayment or prepayment in respect of the principal amount of the
Term Loans, and any such recordation shall be conclusive and binding on the
Borrower and each Lender, absent manifest error; provided, that failure to make
any such recordation, or any error in such recordation, shall not affect the
Borrower’s Obligations in respect of any Term Loan.  The Borrower hereby
designates the Administrative Agent to serve as the Borrower’s agent solely for
purposes of maintaining the Register as provided in this Section 2.04, and the
Borrower hereby agrees that, to the extent the Administrative Agent serves in
such capacity, the Administrative Agent and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees.”
 
(c) Term Loan Notes.  If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent) at least two Business Days
prior to the Credit Date, or at any time thereafter, the Borrower shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
9.06) on the Credit Date (or, if such notice is delivered after the Credit Date,
promptly after the Borrower’s receipt of such notice) a promissory note to
evidence such Lender’s Term Loan (each such note, a “Term Loan Note” and
collectively the “Term Loan Notes”).
 
Section 2.05 Interest on Loans.
 
(a) Except as otherwise set forth herein, each Term Loan shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof at the Adjusted Eurodollar Rate
plus the Applicable Margin.
 
(b) In connection with Eurodollar Rate Loans there shall be no more than three
Interest Periods outstanding at any time.  The Borrower shall specify the
Interest Period of any Eurodollar Rate Loan in the Borrowing Notice or the
applicable Notice of Interest Period Election.  In the event the Borrower fails
to specify an Interest Period for any Eurodollar Rate Loan in the Borrowing
Notice or the applicable Notice of Interest Period Election, the Borrower shall
be deemed to have selected an Interest Period of one month.  As soon as
practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to the Borrower and each Lender.
 
(c) Interest payable pursuant to Section 2.05(a) shall be computed on the basis
of a 360-day year, in each case for the actual number of days elapsed in the
period during which it accrues.  In computing interest on any Term Loan, the
date of the making of such Term Loan or the last Interest Payment Date with
respect to such Term Loan shall be included, and the date of payment of such
Term Loan or the expiration date of an Interest Period applicable to such Term
Loan shall be excluded; provided, that if a Term Loan is repaid on the same day
on which it is made, one day’s interest shall be paid on that Term Loan.
 
(d) Except as otherwise set forth herein, interest on each Term Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such payment date; (ii)
shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of such Term Loan, whether voluntary or mandatory, to the extent
accrued on the amount being prepaid; and (iii) shall accrue on a daily basis and
shall be payable in arrears at maturity of such Term Loan, including final
maturity of such Term Loan.
 
Section 2.06 Interest Period Election.  (a)  Subject to Section 2.15, the
Borrower may, upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, select the Interest Period applicable to all or any
portion of any Eurodollar Rate Loan equal to $5,000,000 and integral multiples
of $1,000,000.
 
(b) The Borrower shall deliver a Notice of Interest Period Election to the
Administrative Agent no later than 10:00 a.m. (New York City time) at least
three Business Days in advance of the proposed Interest Period Election
Date.  Except as otherwise provided herein, a Notice of Interest Period Election
shall be irrevocable on and after the related Interest Rate Determination Date.
 
Section 2.07 Default Interest.  Upon the occurrence and during the continuance
of an Event of Default under Section 7.01(a), (c) (in the case of a failure to
perform or comply with any term or condition contained in Section 6.07), (f),
(g) or (i) and, at the request of the Required Lenders, any other Event of
Default, the principal amount of all Term Loans outstanding and, to the extent
permitted by applicable law, any interest payments on the Term Loans or any fees
or other amounts owed hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate (the “Default Rate”)
that is 2.00% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Term Loans and such interest will be
payable on demand.  Payment or acceptance of the increased rates of interest
provided for in this Section 2.07 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Administrative Agent or any
Lender.
 
Section 2.08 Fees.  (a)  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee (for the period from and
including the Closing Date to the last day of the Term Loan Commitment Period)
computed at 40% of the Applicable Margin for Eurodollar Rate Loans on the
average daily amount of the available Term Loan Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on March 31,
June 30, September 30 and December 31 during the Term Loan Commitment Period,
commencing on the first such date to occur after the Closing Date.
 
(b) In addition to any of the foregoing fees, the Borrower agrees to pay to the
Agents such other fees in the amounts and at the times separately agreed upon.
 
Section 2.09 Scheduled Payments.  The principal amounts of the Term Loans shall
be repaid in consecutive quarterly installments (each, an “Installment” in the
aggregate amounts set forth below on the dates set forth below (each, an
“Installment Date”) commencing June 30, 2012:
 
Amortization Date
Term Loan Installments
June 30, 2012
$5,555,555.00
September 30, 2012
$5,555,555.00
December 31, 2012
$5,555,555.00
March 31, 2013
$5,555,555.00
June 30, 2013
$5,555,555.00
September 30, 2013
$5,555,555.00
December 31, 2013
$5,555,555.00
March 31, 2014
$5,555,555.00
June 30, 2014
$5,555,560.00



Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.10, 2.11 and 2.12, as applicable; and (y) the Term
Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Term Loan Maturity Date.
 
Section 2.10 Voluntary Prepayments.  (a)  Any time and from time to time the
Borrower may prepay any Term Loans only on the last day of the applicable
interest period without premium or penalty, unless the Borrower pays any related
breakage costs, as specified in Section 2.15(b), in whole or in part in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess of that amount.
 
(b) All such prepayments shall be made upon not less than three Business Days’
prior written notice given to the Administrative Agent by 12:00 p.m. (New York
City time) on the date required (and the Administrative Agent shall promptly
transmit such original notice for Term Loans by telefacsimile or telephone to
each Lender).  Upon the giving of any such notice, the principal amount of the
Term Loans specified in such notice shall become due and payable on the
prepayment date specified therein.  Any such voluntary prepayment shall be
applied as specified in Section 2.12(a).
 
Section 2.11 Mandatory Prepayments.
 
(a) Borrower Asset Sales.  No later than the first Business Day following the
date of receipt by the Borrower or any of its Subsidiaries of any Net Cash
Proceeds in respect of any Borrower Asset Sale, the Borrower shall prepay the
Term Loans as set forth in Section 2.12(b) in an aggregate amount equal to
100.0% of such Net Cash Proceeds; provided, that, with respect to any Borrower
Asset Sale so long as no Default or Event of Default shall have occurred and be
continuing at the time of the delivery of the notice described below or at the
proposed time of such investment of such Net Cash Proceeds, the Borrower shall
have the option, upon written notice to the Administrative Agent, directly or
through one or more of its Subsidiaries, to invest such Net Cash Proceeds within
120 days of receipt thereof in equivalent replacement assets of the general type
used in the business of the Borrower and its Subsidiaries.
 
(b) Borrower Insurance/Condemnation Proceeds.  No later than the first Business
Day following the date of receipt by the Borrower or any of its Subsidiaries, or
the Administrative Agent as loss payee, of any Net Cash Proceeds of the type
described in clause (b) of the definition thereof in excess of $500,000 in the
case of all such Net Cash Proceeds after the Closing Date, the Borrower shall
prepay the Term Loans as set forth in Section 2.12(b) in an aggregate amount
equal to such Net Cash Proceeds; provided, that so long as no Default or Event
of Default shall have occurred and be continuing at the time of the delivery of
the notice described below or at the proposed time of such investment of such
Net Cash Proceeds, the Borrower shall have the option, upon written notice to
the Administrative Agent, directly or through one or more of its Subsidiaries to
invest such Net Cash Proceeds within 120 days of receipt thereof in equivalent
replacement assets of the general type used in the business of Parent Guarantor
and its Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable assets thereof.
 
(c) Issuance or Incurrence of Debt by the Borrower or any of its
Subsidiaries.  On the date of receipt by the Borrower or any of its Subsidiaries
of any Net Cash Proceeds from the issuance or incurrence of any Indebtedness of
the Borrower or any of its Subsidiaries (other than with respect to any
Indebtedness permitted to be incurred pursuant to Section 6.01(a)(i), (a)(ii) or
(a)(iii)), the Borrower shall prepay the Term Loans as set forth in Section
2.12(b) in an aggregate amount equal to 100.0% of such Net Cash Proceeds.
 
(d) Restricted Payments to Parent Guarantor.  In the event that the Borrower
shall make any Restricted Payment to Parent Guarantor, Parent Guarantor shall,
on the date of such Restricted Payment, prepay the Term Loans as set forth in
Section 2.12(b) in an aggregate amount equal to 100% of the amount of such
Restricted Payment.
 
(e) Borrower Equity Issuance.  No later than the first Business Day following
the date of receipt by the Borrower or any of its Subsidiaries of any Net Cash
Proceeds from any Equity Issuance (excluding the Equity Contribution and the
other equity contributions required by Section 5.11 or permitted pursuant to
Section 6.06(b)(iv)), the Borrower shall prepay the Term Loans as set forth in
Section 2.12(b) in an aggregate amount equal to 100.0% of such Net Cash
Proceeds.
 
(f) Prepayment Certificate.  Concurrently with any prepayment of the Term Loans
pursuant to Sections 2.11(a) through 2.11(e), the Borrower shall deliver to the
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds.  In the event that the
Borrower shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, the Borrower shall promptly make an
additional prepayment of the Term Loans in an amount equal to such excess, and
the Borrower shall concurrently therewith deliver to the Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.
 
Section 2.12 Application of Prepayments.
 
(a) Application of Voluntary Prepayments.  Any prepayment of any Term Loan
pursuant to Section 2.10 shall be applied to prepay the Term Loans on a pro rata
basis (in accordance with the respective outstanding principal amounts thereof);
and further applied on a pro rata basis to reduce the scheduled remaining
Installments of principal of the Term Loans.
 
(b) Application of Mandatory Prepayments.  Any amount required to be paid
pursuant to Sections 2.11(a) through 2.11(e) shall be applied to prepay Term
Loans in inverse order of maturity.
 
Section 2.13 General Provisions Regarding Payments.  (a)  All payments by the
Borrower of principal, interest, fees and other Obligations shall be made in
Dollars in same day funds, without defense, setoff or counterclaim, free of any
restriction or condition, and delivered to the Administrative Agent not later
than 12:00 p.m. (New York City time) on the date due at the Principal Office
designated by the Administrative Agent for the account of Lenders.  For purposes
of computing interest and fees, funds received by the Administrative Agent after
that time on such due date shall be deemed to have been paid by the Borrower on
the next succeeding Business Day.
 
(b) All payments in respect of the principal amount of any Term Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Term Loan on a date when interest is due and payable with respect to such
Term Loan) shall be applied to the payment of interest then due and payable
before application to principal.
 
(c) The Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by the Administrative Agent.
 
(d) Notwithstanding the foregoing provisions hereof, if any Notice of Interest
Period Election is withdrawn as to any Affected Lender, the Administrative Agent
shall give effect thereto in apportioning payments received thereafter.
 
(e) Whenever any payment to be made hereunder with respect to any Term Loan
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day.
 
(f) The Borrower hereby authorizes the Administrative Agent to charge the
Borrower’s accounts with the Administrative Agent in order to cause timely
payment to be made to the Administrative Agent of all principal, interest, fees
and expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose).
 
(g) The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) to be a non-conforming payment.  Any such payment shall not be
deemed to have been received by the Administrative Agent until the later of (i)
the time such funds become available funds, and (ii) the applicable next
Business Day.  The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming.  Any non-conforming payment may constitute or become a Default
or Event of Default in accordance with the terms of Section 7.01(a).  Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the Default Rate from the date such amount was due and payable until the
date such amount is paid in full.
 
(h) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 7.01, all payments or proceeds received by Agents hereunder in respect
of any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 4.02 of the Guarantee and Security Agreement.
 
Section 2.14 Ratable Sharing.  Lenders hereby agree among themselves, that if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Term Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Loan Documents (collectively,
the “Aggregate Amounts Due” to such Lender) which is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify the Administrative Agent and each other Lender of the receipt
of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest.  The Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
set-off or counterclaim with respect to any and all monies owing by the Borrower
to that holder with respect thereto as fully as if that holder were owed the
amount of the participation held by that holder.  The provisions of this Section
2.14 shall not be construed to apply to (a) any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or (b)
any payment obtained by any Lender as consideration for the assignment or sale
of a participation in any of its Term Loans or other Obligations owed to it in
accordance with the express terms of this Agreement.
 
Section 2.15 Making or Maintaining Eurodollar Rate Loans.
 
(a) Market Disruption Event.  If a Market Disruption Event occurs in relation to
any Term Loan for any Interest Period, then the rate of interest on each
Lender’s Pro Rata Share of such Term Loan for such Interest Period shall be the
rate per annum which is the sum of:
 
(i) the rate per annum otherwise payable pursuant to Section 2.05(a); plus
 
(ii) the rate notified to the Administrative Agent by such Lender as soon as
practicable and, in any event before interest is due to be paid in respect of
such Interest Period, to be that which expresses as a percentage rate per annum
the cost to such Lender of funding its participation in the Term Loan from
whatever source it may reasonably select.
 
The Administrative Agent shall promptly provide notice to the Borrower of the
occurrence of a Market Disruption Event.  If a Market Disruption Event occurs
and has continued for 10 Business Days, the Borrower may prepay all affected
Term Loans.
 
(b) Compensation for Breakage or Non-Commencement of Interest Periods.  The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in the Borrowing Notice, or a continuation of
any Eurodollar Rate Loan does not occur on a date specified therefor in a Notice
of Interest Period Election; (ii) if any prepayment or other principal payment
of any of its Eurodollar Rate Loans occurs on a date prior to the last day of an
Interest Period applicable to that Term Loan; or (iii) if any prepayment of any
of its Eurodollar Rate Loans is not made on any date specified in a notice of
prepayment given by the Borrower.
 
(c) Booking of Eurodollar Rate Loans.  Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its branch offices or
the office of an Affiliate of such Lender.
 
(d) Assumptions Concerning Funding of Eurodollar Rate Loans.  Calculation of all
amounts payable to a Lender under this Section 2.15 and under Section 2.16 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, that each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.15 and under
Section 2.16.
 
Section 2.16 Increased Costs; Capital Adequacy.
 
(a) Compensation For Increased Costs and Taxes.  Subject to the provisions of
Section 2.17 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law): (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Loan Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of Adjusted Eurodollar Rate); or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining Term
Loans hereunder  or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
the Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder.  Such Lender shall deliver to the
Borrower (with a copy to the Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.16(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error.
 
(b) Capital Adequacy Adjustment.  In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Term Loans, or participations therein or other obligations
hereunder with respect to the Term Loans, to a level below that which such
Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within five Business
Days after receipt by the Borrower from such Lender of the statement referred to
in the next sentence, the Borrower shall pay to such Lender such additional
amount or amounts as shall compensate such Lender or such controlling
corporation on an after-tax basis for such reduction. Such Lender shall deliver
to the Borrower (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.16(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.  Failure
or delay on the part of any Lender to demand compensation pursuant to this
Section 2.16 shall not constitute a waiver of such Lender’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender pursuant to this Section 2.16 for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
provides such written statement; provided, that if such law, rule or regulation
giving rise to such increased costs or reductions is retroactive, the nine-month
period referred to above shall be extended to include the period of retroactive
effect thereof.
 
(c) For purposes of this Section 2.16, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all rules, regulations, orders, requests, guidelines
or directives thereunder or issued in connection therewith and (y) all rules,
regulations, orders, requests, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to have been
adopted and gone into effect after the date of this Agreement, regardless of the
date enacted, adopted or issued.
 
Section 2.17 Taxes; Withholding, Etc.
 
(a) Payments to Be Free and Clear.  All sums payable by or on behalf of any Loan
Party hereunder and under other Loan Document shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding for or on account of, any Tax (other than a Tax on the overall net
income of any Lender) imposed, levied, collected, withheld or assessed by any
Governmental Authority.
 
(b) Withholding of Taxes.  If any Loan Party or any other Person is required by
law to make any deduction or withholding for or on account of any such Tax from
any sum paid or payable by any Loan Party to the Administrative Agent or any
Lender under any of the Loan Documents: (i) the Borrower shall notify the
Administrative Agent of any such requirement or any change in any such
requirement as soon as the Borrower becomes aware of it; (ii) the Borrower shall
pay any such Tax before the date on which penalties attach thereto, such payment
to be made (if the liability to pay is imposed on any Loan Party) for its own
account or (if that liability is imposed on the Administrative Agent or such
Lender, as the case may be) on behalf of and in the name of the Administrative
Agent or such Lender; (iii) the sum payable by such Loan Party in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, the Administrative Agent or such Lender, as
the case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) within 30 days after the due date of payment of any Tax which it is
required by clause (ii) above to pay, the Borrower shall deliver to the
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided, that, with respect to any Tax imposed,
levied, collected, withheld or assessed by or pursuant to the laws of the United
States of America or any political subdivision thereof or therein, no such
additional amount shall be required to be paid to any Lender (other than a
Lender that becomes a Lender pursuant to Section 2.19) under clause (iii) above
except to the extent that any change after the date hereof (in the case of each
Lender listed on the signature pages hereof on the Closing Date) or after the
effective date of the Assignment Agreement pursuant to which such Lender became
a Lender (in the case of each other Lender) in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect at the date hereof or at the date of such Assignment Agreement, as the
case may be, in respect of payments to such Lender; provided, that additional
amounts shall be payable to a Lender to the extent such Lender’s assignor was
entitled to receive such additional amounts.
 
(c) Evidence of Exemption From U.S. Withholding Tax.  Each Lender that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-U.S.
Lender”) shall, to the extent it is legally entitled to do so, deliver to the
Administrative Agent for transmission to the Borrower, on or prior to the
Closing Date (in the case of each Lender listed on the signature pages hereof on
the Closing Date) or on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times as may be necessary in the determination of the Borrower or the
Administrative Agent (each in the reasonable exercise of its discretion), (i)
two original copies of Internal Revenue Service Form W-8BEN, W-8ECI and/or
W-8IMY (or, in each case, any successor forms), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by the Borrower to establish that
such Lender is not subject to (or is subject to a reduced rate of) deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of principal, interest, fees or other amounts payable under any of
the Loan Documents or (ii) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code, a Certificate re
Non-Bank Status together with two original copies of Internal Revenue Service
Form W-8BEN (or any successor form), properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by the Borrower to establish that such Lender is
not subject to (or is subject to a reduced rate of) deduction or withholding of
United States federal income tax with respect to any payments to such Lender of
interest payable under any of the Loan Documents.  Each Lender that is a United
States person (as such term is defined in Section 7701(a)(30) of the Internal
Revenue Code) for United States federal income tax purposes (a “U.S. Lender”)
and is not an exempt recipient within the meaning of Treasury Regulation Section
1.6049-4(c) shall deliver to the Administrative Agent and the Borrower on or
prior to the Closing Date (or, if later, on or prior to the date on which such
Lender becomes a party to this Agreement) two original copies of Internal
Revenue Service Form W-9 (or any successor form), properly completed and duly
executed by such Lender, certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding tax, or otherwise prove that it
is entitled to such an exemption. Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section 2.17(c) hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to the Administrative Agent for
transmission to the Borrower two new original copies of Internal Revenue Service
Form W-8BEN, W-8ECI, W-8IMY and/or W-9 (or, in each case, any successor form),
or a Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8BEN (or any successor form), as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by the
Borrower to confirm or establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to payments to such
Lender under the Loan Documents, or notify the Administrative Agent and the
Borrower of its inability to deliver any such forms, certificates or other
evidence.  The Borrower shall not be required to pay any additional amount to
any Non-U.S. Lender under Section 2.17(b)(iii) if such Lender shall have failed
(1) to deliver the forms, certificates or other evidence required by in the
first sentence of this Section 2.17(c) or (2) to notify the Administrative Agent
and the Borrower of its inability to deliver any such forms, certificates or
other evidence, as the case may be; provided, that if such Lender shall have
satisfied the requirements of the first sentence of this Section 2.17(c) on the
Closing Date or on the date of the Assignment Agreement pursuant to which it
became a Lender, as applicable, nothing in this last sentence of Section 2.17(c)
shall relieve the Borrower of its obligation to pay any additional amounts
pursuant this Section 2.17 in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Lender is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.
 
(d) Without limiting the provisions of Section 2.17(b), the Borrower shall
timely pay all Other Taxes to the relevant Governmental Authorities in
accordance with applicable law.  The Borrower shall deliver to the
Administrative Agent official receipts or other evidence of such payment
reasonably satisfactory to the Administrative Agent in respect of any Other
Taxes payable hereunder promptly after payment of such Other Taxes.
 
(e) The Borrower and Parent Guarantor shall jointly and severally indemnify the
Administrative Agent and any Lender for the full amount of Taxes for which
additional amounts are required to be paid pursuant to Section 2.17(b) and Other
Taxes, in each case arising in connection with payments made under this
Agreement or any other Loan Document (including any such Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.17) paid by the Administrative Agent or Lender or any of their respective
Affiliates and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to such Loan Party shall be
conclusive absent manifest error.  Such payment shall be due within 30 days of
such Loan Party’s receipt of such certificate.
 
Section 2.18 Obligation to Mitigate.  Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Term Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.15, 2.16 or 2.17,
it shall, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extension, including any
Affected Loans, through another office of such Lender or (b) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.15, 2.16 or 2.17 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Term Loans through such other office or
in accordance with such other measures would not otherwise adversely affect such
Term Loans or the interests of such Lender; provided, that such Lender shall not
be obligated to utilize such other office pursuant to this Section 2.18 unless
the Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above.  A certificate as to
the amount of any such expenses payable by the Borrower pursuant to this Section
2.18 (setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive absent manifest error.
 
Section 2.19 Removal or Replacement of a Lender.  Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to the Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section  2.15, 2.16 or 2.17, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five Business Days after the Borrower’s request for such
withdrawal; or (b) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 9.05, the consent of Required Lenders shall have been
obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender or Non-Consenting Lender
(the “Terminated Lender”), the Borrower may, by giving written notice to the
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign its outstanding Term Loans in full to one or more Eligible
Assignees (each a “Replacement Lender”) in accordance with the provisions of
Section 9.06 and the Borrower shall pay the fees, if any, payable thereunder in
connection with any such assignment from an Increased-Cost Lender or a
Non-Consenting Lender; provided, that (1) on the date of such assignment, the
Replacement Lender shall pay to Terminated Lender an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Term Loans of the Terminated Lender and (B) an amount equal to all
accrued but theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.08; (2) on the date of such assignment, the Borrower shall pay any
amounts payable to such Terminated Lender pursuant to Section 2.15(b), 2.16 or
2.17; or otherwise as if it were a prepayment; and (3) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender.  Upon the prepayment of all
amounts owing to any Terminated Lender, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, that any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.  Each Lender agrees that if the Borrower exercises its option
hereunder to cause an assignment by such Lender as a Non-Consenting Lender or
Terminated Lender, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 9.06.  In the event that a Lender
does not comply with the requirements of the immediately preceding sentence
within one Business Day after receipt of such notice, each Lender hereby
authorizes and directs the Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 9.06 on behalf of a Non-Consenting Lender or Terminated Lender and
any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 9.06.
 
ARTICLE III.                                
 
CONDITIONS PRECEDENT
 
Section 3.01 Closing Date.  The effectiveness of this Agreement is subject to
the satisfaction, or waiver in accordance with Section 9.05, of the following
conditions precedent:
 
(a) Term Loan Agreement.  The Administrative Agent shall have received this
Agreement executed and delivered by each applicable Loan Party.
 
(b) Organizational Documents; Incumbency.  The Administrative Agent shall have
received (1) copies of each Organizational Document of Parent Guarantor,
Holdings and the Borrower, and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (2) signature and incumbency certificates
of the officers of such Person executing the Loan Documents to which it is a
party; (3) resolutions of the Board of Directors or similar governing body of
such Person approving and authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party or by which
it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; (4) a good standing certificate
from the applicable Governmental Authority of Parent Guarantor’s, Holdings’ and
the Borrower’s jurisdiction of incorporation, organization or formation, each
dated a recent date prior to the Closing Date; and (5) such other documents as
the Administrative Agent may reasonably request.
 
(c) Parent Guarantor Organizational and Capital Structure.  The organizational
structure and capital structure of Parent Guarantor and its Subsidiaries is as
set forth on Schedule 4.01.
 
(d) Coal Sales Agreement and other Material Contracts.  The Administrative Agent
shall have received a correct and complete fully executed copy of the Coal Sales
Agreement.  As of the Closing Date, the Coal Sales Agreement shall have been
entered into on an arm’s length basis for a term of at least three years and a
purchase price of at least $225 per ton of coal and shall be in full force and
effect and no defaults shall exist thereunder.  The Administrative Agent shall
have received correct and complete fully executed copies of each of the other
Material Contracts in effect on the Closing Date.  As of the Closing Date, the
other Material Contracts shall be in full force and effect and no defaults shall
exist thereunder.
 
(e) Governmental Authorizations and Consents of the Loan Parties.  Each Loan
Party shall have obtained all Governmental Authorizations and all consents of
other Persons, in each case that are necessary or advisable in connection with
the transactions contemplated by the Loan Documents, and each of the foregoing
shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent.  All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Loan Documents or the financing thereof
and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.
 
(f) Report of Technical Consultants.  The Administrative Agent shall have
received (i) a technical review report prepared by Weir International, Inc. and
(ii) an environmental due diligence report prepared by Apex Companies, LLC, in
each case, dated as of a recent date, addressed to, or permitted to be relied
upon by, the Administrative Agent on behalf of the Lenders, and in form, scope
and substance satisfactory to the Administrative Agent, regarding environmental
and technical matters relating to the site visit and technical due diligence of
the Acquired Businesses.
 
(g) Financial Statements; Projections.  The Administrative Agent shall have
received (i) the Parent Guarantor Historical Financial Statements and the
Acquired Businesses Historical Financial Statements and (ii) the Projections.
 
(h) Opinions of Counsel to the Loan Parties.  The Administrative Agent shall
have received originally executed copies of the favorable written opinions of
Arent Fox LLP, counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent (and each Loan Party hereby instructs
such counsel to deliver such opinions to the Agents and the Lenders).
 
(i) Parent Guarantor Solvency Certificate.  The Administrative Agent shall have
received a Solvency Certificate from the chief financial officer of Parent
Guarantor in form and substance satisfactory to the Administrative Agent, dated
as of the Closing Date, demonstrating that each of Parent Guarantor, Holdings
and the Borrower is Solvent.
 
(j) Parent Guarantor Closing Date Certificate.  Parent Guarantor shall have
delivered to the Administrative Agent an originally executed Closing Date
Certificate, together with all attachments thereto, and which confirms
compliance with the conditions precedent set forth in Sections 3.01(d), (e),
(k), (n) and (o).
 
(k) No Litigation.  There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that singly or in the aggregate, materially impairs the Transactions,
the financing thereof or any of the other transactions contemplated by the Loan
Documents, or that could reasonably be expected to have a Material Adverse
Effect.
 
(l) Bank Regulatory Information.  At least 10 days prior to the Closing Date,
the Lenders shall have received all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) the “PATRIOT Act”).
 
(m) Lien Searches.  The Collateral Agent shall have received the results of
recent lien searches in each of the jurisdictions in which UCC financing
statements or other filings or recordations should be made to evidence or
perfect security interests in the Collateral of the Loan Parties, and such
searches shall reveal no liens on any of the Collateral of a Loan Party, except
for Liens permitted by Section 6.02 or liens to be discharged on or prior to the
Credit Date.
 
(n) Representations and Warranties.  As of the Closing Date, the representations
and warranties contained herein shall be true and correct in all material
respects to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date; provided, that
to the extent any such representation or warranty is already qualified by
materiality or Material Adverse Effect, such representation or warranty shall be
true and correct in all respects.
 
(o) No Default.  As of the Closing Date, no event shall have occurred and be
continuing or would result from the consummation of the Transactions that would
constitute a Default or an Event of Default.
 
(p) Pro Forma Structure Diagram.  The Lenders shall have received a structure
diagram prepared by the Borrower describing the Loan Parties and the
Acquisition, in a form reasonably satisfactory to the Administrative Agent.
 
(q) Fees.  Parent Guarantor shall, or shall cause the Borrower to have paid: (i)
to the Agents the fees referred to in Section 2.08 payable on the Closing Date
and (ii) all fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced on or prior to the Closing Date.
 
Section 3.02 Credit Date.  The obligation of each Lender to make the Term Loans
on the Credit Date is subject to the satisfaction, or waiver in accordance with
Section 9.05, of the following conditions precedent:
 
(a) Credit Date Documents.  The Administrative Agent shall have received (i)
each of the Security Documents and (ii) the Borrowing Notice, in each case,
executed and delivered by each applicable Loan Party.
 
(b) Representations and Warranties.  As of the Credit Date, the representations
and warranties contained herein shall be true and correct in all material
respects to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date; provided, that
to the extent any such representation or warranty is already qualified by
materiality or Material Adverse Effect, such representation or warranty shall be
true and correct in all respects.
 
(c) No Default.  As of the Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the Transactions that would
constitute a Default or an Event of Default.
 
(d) Equity Contribution.  The Administrative Agent shall have received evidence
on or before the Credit Date, that Parent Guarantor shall have made an equity
contribution to the Borrower in an aggregate amount of not less than $4,000,000
(the “Equity Contribution”) and that Alden and/or Gatliff shall have received
the proceeds of the Equity Contribution.
 
(e) Consummation of the Transactions.  The Acquisition shall have been
consummated or shall be consummated concurrently with the Credit Extension
hereunder in accordance with the Acquisition Agreements and all conditions to
the Acquisition set forth in the Acquisition Agreements shall have been
satisfied or duly waived; provided, that no amendment, modification, consent or
waiver of or to or in respect of any term thereof or any condition to the
Borrower’s obligation to consummate the Acquisition thereunder (other than any
such amendment, modification, consent or waiver that is not materially adverse
to any of the interests of the Lenders) has been made or granted.
 
(f) Existing Indebtedness of the Loan Parties.  On the Closing Date, the
Borrower and/or the Borrower’s Subsidiaries shall have (1) repaid in full all
Existing Indebtedness, (2) terminated any commitments to lend or make other
extensions of credit thereunder, (3) delivered to the Administrative Agent all
documents or instruments necessary to release all Liens securing Existing
Indebtedness being repaid and (4) made arrangements satisfactory to the
Administrative Agent with respect to the cancellation of any letters of credit
outstanding thereunder.
 
(g) Personal Property Collateral.  In order to create in favor of the Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the Collateral, each Loan Party (including, for the
avoidance of doubt, Alden and Gatliff) shall have delivered to the Collateral
Agent:
 
(i) evidence satisfactory to the Collateral Agent of the compliance by each Loan
Party of their obligations under the Guarantee and Security Agreement and the
other Security Documents;
 
(ii) a favorable written opinion of Arent Fox LLP, counsel to the Loan Parties
with respect to the creation and perfection of the security interests in favor
of the Collateral Agent in such Collateral and such other matters governed by
the laws of each jurisdiction in which any Loan Party or any personal property
Collateral is located as the Collateral Agent may reasonably request, in each
case in form and substance reasonably satisfactory to the Collateral Agent; and
 
(iii) evidence that each Loan Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by the
Collateral Agent.
 
(h) Loan Party Organizational Documents; Bring downs.  The Administrative Agent
shall have received:
 
(i) (1) copies of each Organizational Document of Alden and Gatliff, as
applicable, and, to the extent applicable, certified as of a recent date by the
appropriate governmental official, each dated the Credit Date or a recent date
prior thereto; (2) signature and incumbency certificates of the officers of such
Person executing the Loan Documents to which it is a party; (3) resolutions of
the Board of Directors or similar governing body of such Person approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Credit Date, certified as of the Credit Date by its secretary or
an assistant secretary as being in full force and effect without modification or
amendment; (4) a good standing certificate from the applicable Governmental
Authority of such Person’s jurisdiction of incorporation, organization or
formation, each dated a recent date prior to the Credit Date; and
 
(ii) such documents and certifications or bring downs of any documents
previously delivered pursuant to Section 3.01(b) as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed
and is validly existing, in good standing and qualified to engage in business in
its jurisdiction of incorporation, organization or formation.
 
(i) Parent Guarantor Credit Date Certificate.  Parent Guarantor, on behalf of
the Loan Parties, shall have delivered to the Administrative Agent an originally
executed Officer’s Certificate, together with all attachments thereto, and which
confirms compliance with the conditions precedent set forth in Sections 3.02(b),
(c), (d), (e), (f) and (k).
 
(j) Parent Guarantor Solvency Certificate.  The Administrative Agent shall have
received a Solvency Certificate from the chief financial officer of Parent
Guarantor in form and substance satisfactory to the Administrative Agent, dated
as of the Credit Date, demonstrating that after giving effect to the
consummation of the Transactions and any rights of contribution, each of the
Loan Parties is Solvent and the Loan Parties, taken as a whole, are Solvent.
 
(k) Closing Conditions.  All of the conditions set forth in Section 3.01 shall
have been previously satisfied or waived by the Lenders and shall remain
satisfied in full.
 
Any Agent or the Required Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of the Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the good faith judgment of such
Agent or the Required Lenders such request is warranted under the circumstances.
 
Any Notice shall be executed by an Authorized Officer in a writing delivered to
the Administrative Agent.
 
ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders to enter into this Agreement and to make the
Credit Extension to be made thereby, each Loan Party represents and warrants to
each Lender, on the Closing Date and on the Credit Date that the following
statements are true and correct:
 
Section 4.01 Organization; Requisite Power and Authority; Qualification of the
Loan Parties.  Each Loan Party (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
on Schedule 4.01, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby and (c) is qualified to do business
and in good standing in every jurisdiction where any material portion of its
assets are located and wherever necessary to carry out its material business and
operations.
 
Section 4.02 Equity Interests and Ownership of the Borrower and its
Subsidiaries.  The Equity Interests of each of the Borrower and its Subsidiaries
has been duly authorized and validly issued and is fully paid and
non-assessable.  Except as set forth on Schedule 4.02, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which the Borrower or any of its Subsidiaries is a party requiring, and there
is no membership interest or other Equity Interests of the Borrower or any of
its Subsidiaries outstanding which upon conversion or exchange would require,
the issuance by the Borrower or any of its Subsidiaries of any additional
membership interests or other Equity Interests of the Borrower or any of its
Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of the Borrower or any of its
Subsidiaries.  Schedule 4.02 correctly sets forth the ownership interest of the
Borrower and each of its Subsidiaries in their respective Subsidiaries as of the
Closing Date.
 
Section 4.03 Due Authorization by the Loan Parties.  The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action on the part of each Loan Party that is a party thereto.
 
Section 4.04 No Conflict by the Loan Parties.  The execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are parties
and the consummation of the transactions contemplated by the Loan Documents do
not and will not (a) violate (i) any provision of any law or any governmental
rule or regulation applicable to any Loan Party, (ii) any of the Organizational
Documents of any Loan Party or (iii) any order, judgment or decree of any court
or other agency of government binding on any Loan Party; (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of any Loan Party except to the extent
such conflict, breach or default could not reasonably be expected to have a
Material Adverse Effect; (c) result in or require the creation or imposition of
any Lien upon any of the properties or assets of any Loan Party (other than any
Liens created under any of the Loan Documents in favor of the Collateral Agent
on behalf of the Secured Parties); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of any Loan Party, except for such approvals or consents
which have been obtained on or before the Closing Date and disclosed in writing
to the Lenders and except for any such approvals or consents the failure of
which to obtain will not have a Material Adverse Effect.
 
Section 4.05 Governmental Consents of the Loan Parties.  The execution, delivery
and performance by the Loan Parties of the Loan Documents to which they are
parties and the consummation of the transactions contemplated by the Loan
Documents do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to the Collateral Agent for filing and/or recordation, as of
the Closing Date.
 
Section 4.06 Binding Obligation of the Loan Parties.  Each Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto and
is the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
 
Section 4.07 Historical Financial Statements.  The Parent Guarantor Historical
Financial Statements and the Acquired Businesses Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments.  Neither any Loan Party nor any of its
Subsidiaries has any contingent liability or liability for Taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
Parent Guarantor Historical Financial Statements, the Acquired Businesses
Historical Financial Statements or the notes thereto, as applicable, and which
in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any Loan
Party and its Subsidiaries taken as a whole.
 
Section 4.08 Projections.  On and as of the Closing Date, the projections of
Parent Guarantor and its Subsidiaries and the Borrower and its Subsidiaries for
the period of Fiscal Year 2012 through and including Fiscal Year 2016 (the
“Projections”) are based on good faith estimates and assumptions made by the
management of Parent Guarantor and the Borrower, as applicable; provided, that
the Projections are not to be viewed as facts and that actual results during the
period or periods covered by the Projections may differ from such Projections
and that the differences may be material; provided, further, as of the Closing
Date, management of the Loan Parties believed that the Projections were
reasonable and attainable and are, with respect to the first year of such five
year period, substantially consistent with the budget of Parent Guarantor and
its Subsidiaries and the Borrower and its Subsidiaries, as applicable, approved
by their respective board of directors (or similar governing body) for such
year.
 
Section 4.09 No Material Adverse Change.  Since June 30, 2010, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
 
Section 4.10 Adverse Proceedings, Etc. of the Loan Parties and Parent Guarantor
Material Subsidiaries.  There are no Adverse Proceedings, individually or in the
aggregate, that could reasonably be expected to have a Material Adverse
Effect.  No Loan Party or Parent Guarantor Material Subsidiary (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
Section 4.11 Payment of Taxes by the Loan Parties and Parent Guarantor Material
Subsidiaries.  Except as otherwise permitted under Section 5.03, all Tax returns
and reports of each Loan Party and each Parent Guarantor Material Subsidiary
required to be filed by any of them have been timely filed, and all Taxes shown
on such Tax returns to be due and payable and all assessments, fees, Taxes and
other governmental charges upon each Loan Party and each Parent Guarantor
Material Subsidiary, and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable.  There is no proposed Tax assessment against any Loan Party or any
Parent Guarantor Material Subsidiary which is not being actively contested by
such Loan Party or such Parent Guarantor Material Subsidiary, as applicable, in
good faith and by appropriate proceedings; provided, that such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.
 
Section 4.12 Properties.
 
(a) Title of the Loan Parties and Parent Guarantor Material Subsidiaries.
 
(i) Each Loan Party has (w) good, sufficient and legal title to (in the case of
fee interests in real property), (x) valid leasehold interests in (in the case
of leasehold interests in real or personal property), (y) valid licensed rights
in (in the case of licensed interests in intellectual property) and (z) good
title to (in the case of all other personal property), all of its properties and
assets.  Except as permitted by this Agreement, all such properties and assets
are free and clear of Liens, and as of the date hereof there are no Liens on the
Collateral in connection with any judgment.
 
(ii) Each Parent Guarantor Material Subsidiary has (w) good, sufficient and
legal title to (in the case of fee interests in real property), (x) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), (y) valid licensed rights in (in the case of licensed interests in
intellectual property) and (z) good title to (in the case of all other personal
property), all of its properties and assets, except as could not reasonably be
expected to have a Material Adverse Effect.
 
(b) Real Estate of the Loan Parties and Parent Guarantor Material
Subsidiaries.  As of the Closing Date, Schedule 4.12 contains a true, accurate
and complete list of all Real Estate Assets.
 
Section 4.13 Environmental Matters of the Loan Parties and Parent Guarantor
Material Subsidiaries.  Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: (a) each Loan Party
and each Parent Guarantor Material Subsidiary is in compliance with all
applicable Environmental Laws, and any past noncompliance has been fully
resolved without any pending, on-going or future obligation or cost; (b) each
Loan Party and each Parent Guarantor Material Subsidiary has obtained and
maintained in full force and effect all Governmental Authorizations required
pursuant to Environmental Laws for the operation of its business; (c) there are
and, to each Loan Party’s and each Parent Guarantor Material Subsidiary’s
knowledge, are, and have been, no conditions, occurrences, violations of
Environmental Law, or presence or Releases of Hazardous Materials which could
reasonably be expected to form the basis of an Environmental Claim against any
Loan Party or any Parent Guarantor Material Subsidiary, as applicable, or
related to any Real Estate Assets; (d) there are no pending Environmental Claims
against any Loan Party or any Parent Guarantor Material Subsidiary, and no Loan
Party or Parent Guarantor Material Subsidiary has received any written
notification of any alleged violation of, or liability pursuant to,
Environmental Law or responsibility for the Release or threatened Release of, or
exposure to, any Hazardous Materials; and (e) no Lien imposed pursuant to any
Environmental Law has attached to any Collateral and, to the knowledge of any
Loan Party or any Parent Guarantor Material Subsidiary no conditions exist that
would reasonably be expected to result in the imposition of such a Lien on any
Collateral.
 
Section 4.14 No Defaults of the Loan Parties or Parent Guarantor Material
Subsidiaries.  No Loan Party or Parent Guarantor Material Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.  No Default or Event of Default has occurred
and is continuing.
 
Section 4.15 Material Contracts of the Loan Parties.  Except as has been
previously disclosed in writing to the Administrative Agent, none of the
Material Contracts have been amended, modified or terminated in any material
respect and all such Material Contracts are in full force and effect and no
defaults currently exist thereunder.
 
Section 4.16 Governmental Regulation of the Loan Parties and Parent Guarantor
Material Subsidiaries.  No Loan Party or Parent Guarantor Material Subsidiary is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.  No Loan Party is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.
 
Section 4.17 Margin Stock.
 
(a) No Loan Party owns any Margin Stock, except as set forth in Schedule 4.17.
 
(b) No part of the proceeds of the Term Loan will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.
 
Section 4.18 Employee Matters of the Loan Parties and Parent Guarantor Material
Subsidiaries.  No Loan Party or Parent Guarantor Material Subsidiary is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect.  There is (a) no unfair labor practice complaint
pending against such Loan Party or such Parent Guarantor Material Subsidiary, as
applicable, or to the knowledge of such Loan Party or such Parent Guarantor
Material Subsidiary, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against any Loan
Party or any Parent Guarantor Material Subsidiary or to the knowledge of such
Loan Party or such Parent Guarantor Material Subsidiary, threatened against any
of them, (b) no strike or work stoppage in existence or, to the knowledge of a
Loan Party or such Parent Guarantor Material Subsidiary, as applicable,
threatened involving such Loan Party or Parent Guarantor Material Subsidiary and
(c) to the knowledge of such Loan Party or such Parent Guarantor Material
Subsidiary, as applicable, no union representation question existing with
respect to the employees of any Loan Party or Parent Guarantor Material
Subsidiary, as applicable and, to the knowledge of such Loan Party or such
Parent Guarantor Material Subsidiary, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as could not reasonably
be expected to have a Material Adverse Effect.
 
Section 4.19 Employee Benefit Plans of the Loan Parties and Parent Guarantor
Material Subsidiaries.  Each Loan Party and each Parent Guarantor Material
Subsidiary and each of their respective ERISA Affiliates are in compliance with
all applicable provisions and requirements of ERISA and the Internal Revenue
Code and the regulations and published interpretations thereunder with respect
to each Employee Benefit Plan, and have performed all their obligations under
each Employee Benefit Plan, except as could not reasonably be expected to have a
Material Adverse Effect.  Each Employee Benefit Plan which is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified and nothing has occurred subsequent
to the issuance of such determination letter which would cause such Employee
Benefit Plan to lose its qualified status.  Except as could not reasonably be
expected to have a Material Adverse Effect, no liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan (other than in the ordinary course) or any trust established under Title IV
of ERISA has been or is expected to be incurred by any Loan Party or any Parent
Guarantor Material Subsidiary or any of their respective ERISA Affiliates with
respect to any Employee Benefit Plan.  No ERISA Event has occurred or is
reasonably expected to occur.  Except to the extent required under Section 4980B
of the Internal Revenue Code or similar state laws, no Employee Benefit Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Loan Party or any Parent
Guarantor Material Subsidiary or any of their respective ERISA Affiliates.  The
present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by any Loan Party or any Parent
Guarantor Material Subsidiary or any of their respective ERISA Affiliates
(determined as of the end of the most recent plan year on the basis of the
actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan) did not exceed the aggregate current
fair market value of the assets of such Pension Plan.  As of the most recent
valuation date for each Multiemployer Plan, the potential liability of any Loan
Party or any Parent Guarantor Material Subsidiary and their respective ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 or Section 4205 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans, is
zero.  Each Loan Party and each Parent Guarantor Material Subsidiary, and each
of their respective ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.
 
Section 4.20 Solvency of the Loan Parties.  Each Loan Party is and, upon the
incurrence of any Obligation by any Loan Party on any date on which this
representation and warranty is made, shall be, Solvent.
 
Section 4.21 Compliance with Statutes, Etc. by the Loan Parties.  Each Loan
Party is in compliance with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all Governmental Authorities, in
respect of the conduct of its business and the ownership of its assets and
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any Governmental Authorizations issued under such Environmental Laws with
respect to any such Real Estate Asset or the operations of such Loan Party),
except such non-compliance that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 4.22 Disclosure by the Loan Parties.  No representation or warranty of
any Loan Party contained in any Loan Document or in any other documents,
certificates or written statements furnished to any Agent or Lender by or on
behalf of any Loan Party for use in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact (known to such Loan Party, in the case of any document not
furnished by it) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made.  Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
Loan Parties to be reasonable at the time made, it being recognized by Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.  There are no facts known to the Loan Parties
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.
 
Section 4.23 PATRIOT Act.  To the extent applicable, each Loan Party is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
PATRIOT Act.  No part of the proceeds of the Loans shall be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
Section 4.24 Intellectual Property of the Loan Parties.  Except as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, (i) each of the Loan Parties owns, or is licensed to use, all
Intellectual Property necessary for or used in the conduct of its business as
currently conducted, (ii) no claim has been asserted and is pending by any
Person challenging or questioning the ownership, registration or use of any
Intellectual Property of the Loan Parties or the validity or effectiveness of
any Intellectual Property of the Loan Parties, nor does any Loan Party know of
any valid basis for any such claim and (iii) the use of Intellectual Property by
each of the Loan Parties does not infringe on the rights of any Person in any
material respect.
 
ARTICLE V.
 
AFFIRMATIVE COVENANTS
 
Each Loan Party covenants and agrees that, so long as the Term Loan Commitment
is in effect and until payment in full of all Obligations:
 
Section 5.01 Financial Statements and Other Reports.  Each Loan Party shall and
shall cause each Parent Guarantor Material Subsidiary, as applicable, to deliver
to the Administrative Agent (which shall furnish to each Lender):
 
(a) Quarterly Financial Statements.
 
(i) Parent Guarantor.  As soon as available, and in any event within 45 days
after the end of each Fiscal Quarter of each Fiscal Year, commencing with the
Fiscal Quarter in which the Closing Date occurs, the unaudited consolidated
balance sheets of Parent Guarantor and its Subsidiaries as at the end of such
Fiscal Quarter and the related unaudited consolidated statements of income,
stockholders’ equity and cash flows of Parent Guarantor and its Subsidiaries for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, commencing with the first Fiscal Quarter for which such
corresponding figures are available, together with a Financial Officer
Certification and a Parent Guarantor Narrative Report with respect thereto; and
 
(ii) Borrower.  As soon as available, and in any event within 45 days after the
end of each Fiscal Quarter of each Fiscal Year, commencing with the Fiscal
Quarter in which the Closing Date occurs, the unaudited consolidated balance
sheets of the Borrower and its Subsidiaries as at the end of such Fiscal Quarter
and the related unaudited consolidated statements of income, stockholders’
equity and cash flows of Borrower and its Subsidiaries for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
commencing with the first Fiscal Quarter for which such corresponding figures
are available, together with (x) a Financial Officer Certification and (y) the
Borrower Quarterly Operating Report;
 
(b) Annual Financial Statements.
 
(i) Parent Guarantor.  As soon as available, and in any event within 120 days
after the end of each Fiscal Year, commencing with the Fiscal Year in which the
Closing Date occurs, (x) the consolidated balance sheets of Parent Guarantor and
its Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of Parent Guarantor
and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year,
commencing with the first Fiscal Year for which such corresponding figures are
available, in reasonable detail, together with a Financial Officer Certification
and a Parent Guarantor Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements a report thereon of an
independent certified public accountants of recognized national standing
selected by Parent Guarantor, and reasonably satisfactory to the Administrative
Agent (which report and/or the accompanying financial statements shall be
unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Parent Guarantor and its Subsidiaries as at
the dates indicated and the results of their operations and their cash flows for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards); and
 
(ii) Borrower.  As soon as available, and in any event within 120 days after the
end of each Fiscal Year, commencing with the Fiscal Year in which the Closing
Date occurs, (i) the consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, commencing with the
first Fiscal Year for which such corresponding figures are available, in
reasonable detail, together with a Financial Officer Certification and a
Borrower Narrative Report with respect thereto; and (ii) with respect to such
consolidated financial statements a report thereon of an independent certified
public accountants of recognized national standing selected by the Borrower, and
reasonably satisfactory to the Administrative Agent (which report and/or the
accompanying financial statements shall be unqualified as to going concern and
scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
the Borrower and its Subsidiaries as at the dates indicated and the results of
their operations and their cash flows for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards);
 
(c) Compliance Certificate and Quarterly Investment Certificate.  (i) Together
with each delivery of financial statements of Parent Guarantor and its
Subsidiaries or the Borrower and its Subsidiaries, as applicable, pursuant to
Section 5.01(a), a duly executed and completed Quarterly Investment Certificate
and a duly executed and completed Compliance Certificate,  and (ii) together
with each delivery of financial statements of Parent Guarantor and its
Subsidiaries or the Borrower and its Subsidiaries, as applicable, pursuant to
Section 5.01(b), a duly executed and completed Compliance Certificate;
 
(d) Environmental Report.  As soon as available, and in any event within 45 days
after the end of each Fiscal Year, a report confirming compliance with (i)
Environmental Laws and (ii) Section 5.12 hereof with respect to environmental,
health and safety matters; provided, that (x) with respect to the first Fiscal
Year following the Closing Date, such report shall be prepared by Apex
Companies, LLC or any independent third party environmental consultant
reasonably acceptable to the Administrative Agent and (y) thereafter, such
report shall be prepared by GSM;
 
(e) Statements of Reconciliation after Change in Accounting Principles.  If, as
a result of any change in accounting principles and policies from those used in
the preparation of the Parent Guarantor Historical Financial Statements or the
Acquired Businesses Historical Financial Statements, the consolidated financial
statements of Parent Guarantor and its Subsidiaries or the Borrower and its
Subsidiaries delivered pursuant to Section 5.01(a) or 5.01(b) shall differ in
any material respect from the consolidated financial statements that would have
been delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
satisfactory to the Administrative Agent;
 
(f) Notice of Defaults and Material Events of Parent Guarantor or its
Subsidiaries.  Promptly upon any officer of any Loan Party obtaining knowledge
(i) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to any Loan Party with respect thereto; (ii) that
any Person has given any notice to any Loan Party or taken any other action with
respect to any event or condition set forth in Section 7.01(b); or (iii) of the
occurrence of any material event or change with respect to Parent Guarantor or
any of its Subsidiaries (including any event or change with respect to Parent
Guarantor or any of its Subsidiaries that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect), a certificate of an
Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Parent Guarantor (or such
Subsidiary) has taken, is taking and proposes to take with respect thereto;
 
(g) Notice of Litigation of the Loan Parties or Parent Guarantor Material
Subsidiaries.  Promptly upon any officer of any Loan Party or Parent Guarantor
Material Subsidiary obtaining knowledge of (i) any Adverse Proceeding not
previously disclosed in writing by the Borrower to the Lenders or (ii) any
development in any Adverse Proceeding that, in the case of either clause (i) or
(ii), if adversely determined could be reasonably expected to have a Material
Adverse Effect, or seeks to enjoin or otherwise prevent the consummation of, or
to recover any damages or obtain relief as a result of, the transactions
contemplated hereby, or the exercise of rights or performance of obligations
under any Loan Document written notice thereof together with such other
information as may be reasonably available to Parent Guarantor or the Borrower
to enable the Lenders and their counsel to evaluate such matters;
 
(h) ERISA.  (i) Promptly upon the occurrence of or upon any officer of any Loan
Party becoming aware of the forthcoming occurrence of (A) any ERISA Event, (B)
the adoption of any new Pension Plan by any Loan Party, any Parent Guarantor
Material Subsidiary or any of their respective ERISA Affiliates, (C) the
adoption of an amendment to a Pension Plan if such amendment results in a
material increase in benefits or unfunded liabilities or (D) the commencement of
contributions by any Loan Party, any Parent Guarantor Material Subsidiary or any
of their respective ERISA Affiliates to a Multiemployer Plan or Pension Plan, a
written notice specifying the nature thereof, what action such Loan Party, such
Parent Guarantor Material Subsidiary or any of their respective ERISA Affiliates
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the Internal Revenue Service, the Department
of Labor or the PBGC with respect thereto; and (ii) with reasonable promptness,
copies of (A) each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) filed by any Loan Party, any Parent Guarantor Material Subsidiary
or any of their respective ERISA Affiliates with the Internal Revenue Service
with respect to each Pension Plan; (B) all notices received by any Loan Party,
any Parent Guarantor Material Subsidiary or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and (C)
copies of such other documents or governmental reports or filings relating to
any Employee Benefit Plan as the Administrative Agent shall reasonably request;
 
(i) Operating Budgets/ Annual Projections.  As soon as practicable and in any
event no later than 30 days after the beginning of each Fiscal Year:
 
(i) with respect to the Borrower and its Subsidiaries, (1) a consolidated
operating plan and financial forecast for such Fiscal Year approved by the board
of directors (or similar governing body) of the Borrower (a “Borrower Operating
Budget”), including production, prices, revenues, costs, capital expenditures,
permits and other relevant information for such Fiscal Year on a monthly or
quarterly basis; provided, that any significant revision to the Borrower
Operating Budget shall be promptly provided to the Administrative Agent and in
any event no later than 30 days after such revision is made, and (2) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows for the next five years following such Fiscal Year,
including the production, prices, revenues, costs, capital expenditures, permits
and other relevant information for such Fiscal Year and an explanation of the
assumptions on which such forecasts are based; provided, that such forecasts
delivered with respect to the first year of such five year period shall be
substantially consistent with the Borrower Operating Budget; and
 
(ii) with respect to the Parent Guarantor and its Subsidiaries, a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows for the next five years following such Fiscal Year, including
production, prices, revenues, costs, capital expenditures, pro-forma financial
covenant calculations, permits and other relevant information for such Fiscal
Year and an explanation of the assumptions on which such forecasts are based;
provided, that such forecasts delivered with respect to the first year of such
five year period shall be substantially consistent with the Parent Guarantor
operating budget approved by the Board of Directors (or similar governing body)
of the Parent Guarantor;
 
(j) Information Regarding Collateral.
 
(i) the Borrower shall furnish to the Collateral Agent prompt written notice of
any change (A) in any Loan Party’s corporate name, (B) in any Loan Party’s
identity or corporate structure, (C) in any Loan Party’s jurisdiction of
organization or (D) in any Loan Party’s Federal Taxpayer Identification Number
or state organizational identification number.  Each Loan Party agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral as
contemplated in the Security Documents; and
 
(ii) Each Loan Party also agrees promptly to notify (or to have the Borrower
notify on its behalf) the Collateral Agent if any material portion of the
Collateral is damaged or destroyed;
 
(k) Management Letters Received by the Loan Parties.  Promptly after the receipt
thereof by any Loan Party, a copy of any “management letter” received by any
such Person from its certified public accountants and the management’s response
thereto;
 
(l) Certification of Public Information.  Parent Guarantor and each Lender
acknowledge that certain of the Lenders may be “public-side” Lenders (Lenders
that do not wish to receive material non-public information with respect to
Parent Guarantor, its Subsidiaries or their securities) and, if documents or
notices required to be delivered pursuant to this Section 5.01 or otherwise are
being distributed through IntraLinks/IntraAgency, SyndTrak or another relevant
website or other information platform (the “Platform”), any document or notice
that Parent Guarantor has indicated contains Non-Public Information shall not be
posted on that portion of the Platform designated for such public-side
Lenders.  Parent Guarantor agrees to clearly designate all Information provided
to the Administrative Agent by or on behalf of Parent Guarantor which is
suitable to make available to Public Lenders.  If Parent Guarantor has not
indicated whether a document or notice delivered pursuant to this Section 5.01
contains Non-Public Information, the Administrative Agent reserves the right to
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive material non-public information with respect to
Parent Guarantor, its Subsidiaries and their securities;
 
(m) Defaults Under Material Contracts by the Loan Parties.  Promptly upon any
officer of any Loan Party obtaining knowledge of any condition or event that
constitutes a default or an event of default under any Material Contract or that
notice has been given to any Loan Party with respect thereto, a certificate of
an Authorized Officer of such Loan Party specifying the nature and period of
existence of such condition or event and the nature of such claimed default or
event of default, and what action such Loan Party or the Borrower has taken, is
taking and proposes to take with respect thereto;
 
(n) Other Information of the Loan Parties or Parent Guarantor Material
Subsidiaries.  Such other information and data with respect to any Loan Party or
any Parent Guarantor Material Subsidiary as from time to time may be reasonably
requested by the Administrative Agent or any Lender.
 
Section 5.02 Existence of the Loan Parties; Maintenance of Coal Sales
Agreement.  (a) Each Loan Party shall, except as otherwise permitted under
Section 6.08, at all times preserve and keep in full force and effect its
existence and all rights and franchises, licenses and permits material to its
business; provided, that no Loan Party (other than the Borrower with respect to
existence) shall be required to preserve any such existence, right or franchise,
licenses and permits if such Person’s board of directors (or similar governing
body) shall determine that the preservation thereof is no longer desirable in
the conduct of the business of such Person and that the loss thereof is not
disadvantageous in any material respect to such Person or to Lenders.
 
(b)           Without limiting the foregoing, each Loan Party shall perform and
observe all material terms and provisions of the Coal Sales Agreement, to be
performed or observed by it, and maintain in full force and effect or renew, in
a timely manner, the Coal Sales Agreement on an arm’s length basis.
 
Section 5.03 Payment of Taxes and Claims by the Loan Parties and Parent
Guarantor Material Subsidiaries.  Each Loan Party shall and shall cause each
Parent Guarantor Material Subsidiary to pay all material  Taxes imposed upon it
or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, that no such Tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserves
or other appropriate provisions as shall be required in conformity with GAAP
shall have been made therefor and (b) in the case of a Tax or claim which has or
may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim.  No Loan Party or Parent Guarantor Material
Subsidiary shall file or consent to the filing of any consolidated income tax
return with any Person (other than Parent Guarantor).
 
Section 5.04 Maintenance of Properties by the Loan Parties and Parent Guarantor
Material Subsidiaries.  Each Loan Party shall and shall cause each Parent
Guarantor Material Subsidiary to maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
properties used or useful in the business of the Loan Parties and Parent
Guarantor Material Subsidiaries and from time to time shall make or cause to be
made all appropriate repairs, renewals and replacements thereof, except as could
not reasonably be expected to have a Material Adverse Effect.
 
Section 5.05 Insurance of the Loan Parties and Parent Guarantor Material
Subsidiaries.  Each Loan Party shall and shall cause each Parent Guarantor
Material Subsidiary to maintain or cause to be maintained, with financially
sound and reputable insurers, such public liability insurance, third party
property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Loan Parties and Parent Guarantor
Material Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as are customary for such Persons. Each Borrower’s and its Subsidiaries’
insurance policy shall (i) name the Secured Parties, as additional insureds
thereunder as their interests may appear and (ii) provide that the insurer
affording coverage (with respect to property and liability insurance) will
provide for at least 30 days’ prior written notice to the Collateral Agent of
any modification or cancellation of such policy. In addition, the Borrower shall
cause the Insurance Advisor to deliver the Insurance Certificate no later than
30 days after the end of each Fiscal Year of the Borrower.
 
Section 5.06 Books and Records and Inspections of the Loan Parties and Parent
Guarantor Material Subsidiaries.  Each Loan Party shall and shall cause each
Parent Guarantor Material Subsidiary to maintain proper books of record and
accounts in which full, true and correct entries in conformity in all material
respects with GAAP shall be made of all dealings and transactions in relation to
its business and activities.  Each Loan Party shall, and Parent Guarantor shall
cause each Parent Guarantor Material Subsidiary to, permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of any Loan Party and any Parent Guarantor Material Subsidiary to
inspect, copy and take extracts from its and their financial and accounting
records and to discuss its and their affairs, finances and accounts with its and
their officers and independent public accountants, all upon reasonable notice
and at such reasonable times during normal business hours and as often as may
reasonably be requested.
 
Section 5.07 Royalty Interests Purchase Agreement.  Each Loan Party shall
comply, and cause all other Persons, if any, to comply, with the obligations and
requirements of Section 5.4 of the Royalty Interests Purchase Agreement.
 
Section 5.08 Compliance with Contractual Obligations and Laws by the Loan
Parties and Parent Guarantor Material Subsidiaries.  Each Loan Party shall and
shall cause each Parent Guarantor Material Subsidiary to comply with the
requirements of all Contractual Obligations and all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
Section 5.09 Environmental Compliance by the Loan Parties and Parent Guarantor
Material Subsidiaries.  Each Loan Party shall and shall cause each Parent
Guarantor Material Subsidiary to use and operate each Facility in compliance
with all Environmental Laws, keep all necessary Governmental Authorizations
required pursuant to any Environmental Laws, and handle all Hazardous Materials
in compliance with all Environmental Laws, in each case except where the failure
to comply with the terms of this clause could not reasonably be expected to have
a Material Adverse Effect.
 
Section 5.10 Further Assurances.  Each Loan Party shall at any time or from time
to time upon the request of the Administrative Agent, at the expense of the Loan
Parties, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as the Administrative Agent or the Collateral Agent
may reasonably request in order to effect fully the purposes of the Loan
Documents or to more fully perfect or renew the rights of the Administrative
Agent, the Collateral Agent or the Lenders with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by the Borrower
or any Subsidiary which may be deemed to be part of the Collateral).  In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as the Administrative Agent or the Collateral Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by the Collateral and all of the outstanding Equity
Interests of the Borrower and its Subsidiaries including taking all actions
necessary to assist and cooperate with the Administrative Agent in the
preparation and completion of a collateral audit by the Administrative Agent;
provided, that the Borrower shall not be required to pay for more than one
collateral audit per year in the absence of any Event of Default.  Upon the
exercise by the Administrative Agent or the Collateral Agent of any power,
right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which required any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or the Collateral Agent may be required to obtain from any
Loan Party for such consent, approval, recording, qualification or
authorization.
 
Section 5.11 Required Annual Capital Expenditures.  To the extent the Borrower
is unable to finance the capital expenditures of its Subsidiaries, and they do
not have adequate liquidity to fund the capital expenditures without additional
financing, as set forth in the Projections, Parent Guarantor shall finance such
capital expenditures by way of cash equity contributions on the applicable date
and in the amounts set forth in the Projections.
 
Section 5.12 Operation of the Business.  The Borrower shall, and shall cause
each of its Subsidiaries to, (i) maintain and keep, or cause to be maintained
and kept, each of the mines located on its properties in good repair, working
order and condition (other than ordinary wear and tear), and (ii) carry out its
business in connection therewith in a manner consistent in all material respects
with all applicable permits, this Agreement, the provisions of the Material
Contracts and Prudent Industry Practice.
 
Section 5.13 Post-Closing Obligations.  The Borrower shall, as promptly as
practicable and in any event within (x) ten days after the Closing Date (or such
later day as the Administrative Agent agrees in its sole discretion), deliver to
the Administrative Agent the Insurance Advisor’s report, which shall be dated as
of a recent date and in form, scope and substance reasonably satisfactory to the
Administrative Agent setting forth the insurance of the Borrower and its
Subsidiaries so obtained and stating that (i) such insurance materially complies
with the insurance requirements set forth in Section 5.05 and (ii) in the
Insurance Advisor’s opinion, the types and amounts of insurance required by
Section 5.05 of this Agreement meet Prudent Industry Practices, and (y) thirty
days after the Closing Date (or such later day as the Administrative Agent
agrees in its sole discretion), deliver to the Administrative Agent evidence
that insurance coverage for gradual pollution exposures is in effect so long as
such insurance coverage is reasonably available in the commercial insurance
market and typically maintained by similarly situated companies in the same
industry.
 
ARTICLE VI.
 
NEGATIVE COVENANTS
 
Each Loan Party covenants and agrees that, so long as any Term Loan Commitment
is in effect and until payment in full of all Obligations:
 
Section 6.01 Indebtedness.
 
(a) The Borrower shall not, and shall cause its Subsidiaries not to, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:
 
(i) the Obligations;
 
(ii) Indebtedness arising under any performance or surety bond entered into in
the ordinary course of business; and
 
(iii) Capital Leases of Alden (and solely with respect to new equipment,
Gatliff) in an aggregate principal amount not to exceed at any time $15,000,000.
 
(b) Each of Parent Guarantor and Holdings (and solely with respect to clauses
(iii) and (iv) below, the Subsidiaries of Parent Guarantor and Holdings) shall
not create, incur, assume or guaranty, or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness, except:
 
(i) the Obligations;
 
(ii) unsecured Indebtedness; provided, that (x) the principal of which by its
terms is not required to be repaid, in whole or in part, prior to one year after
the Term Loan Maturity Date and (y) both immediately prior and after giving
effect to the incurrence thereof, no Default or Event of Default shall exist or
result therefrom;
 
(iii) Capital Leases in an aggregate principal amount not to exceed at any time
$30,000,000 (which amount shall be inclusive of the aggregate principal amount
of Capital Leases permitted pursuant to Section 6.01(a)(iii));
 
(iv) Parent Guarantor Subsidiary Acquired Indebtedness the principal amount of
which shall not exceed the aggregate consideration paid in connection with the
relevant Parent Guarantor Permitted Acquisition or, if lesser and as applicable,
the aggregate project costs to be paid in connection with such Parent Guarantor
Permitted Acquisition;
 
(v) guaranties by Parent Guarantor of Indebtedness incurred in connection with
the Royalty Interest Purchase Agreement and the WVA Credit Agreement and any
refinancing of the WVA Credit Agreement; and
 
(vi) guaranties by Parent Guarantor of Indebtedness permitted under clause (a)
of the definition of Parent Guarantor Subsidiary Acquired Indebtedness.
 
For the avoidance of doubt, the Subsidiaries of Parent Guarantor (excluding
Holdings, the Borrower and its Subsidiaries) shall not be restricted from
incurring Indebtedness under this Section 6.01, except any Indebtedness incurred
by such Subsidiaries in connection with capital leases or Permitted Acquisitions
shall be limited as provided under clauses (iii) and (iv) of Section 6.01(b).
 
Section 6.02 Liens.  Such Loan Party shall not, and shall cause their respective
Subsidiaries not to, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Parent Guarantor or
any of its Subsidiaries, whether now owned or hereafter acquired or licensed, or
any income, profits or royalties therefrom, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income, profits or royalties
under the UCC of any State or under any similar recording or notice statute or
under any applicable intellectual property laws, rules or procedures, except:
 
(i) Liens in favor of the Collateral Agent for the benefit of Secured Parties
granted pursuant to any Loan Document;
 
(ii) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted so long as adequate reserves or other appropriate
provisions as shall be required in conformity with GAAP shall have been made
therefor;
 
(iii) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or Section 303(k) of ERISA or a violation of Section
436 of the Internal Revenue Code), in each case incurred in the ordinary course
of business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of five
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;
 
(iv) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
 
(v) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
any Loan Party or any Parent Guarantor Material Subsidiary and that, in the
aggregate, do not materially detract from the value of the property subject
thereto;
 
(vi) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder and covering only the assets so leased;
 
(vii) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
 
(viii) Liens of the Subsidiaries of Parent Guarantor described in Schedule 6.02
and any modifications, replacements, renewals or extensions thereof; provided,
that any such Lien does not extend to any additional property;
 
(ix) Liens of Parent Guarantor and its Subsidiaries on assets other than the
Collateral securing Capital Leases permitted by Sections 6.01(a)(iii) and
6.01(b)(iii);
 
(x) Liens on assets of Globe Metales, S.A. securing Indebtedness in an aggregate
principal amount not to exceed at any time $30,000,000;
 
(xi) Liens on assets of Ningxia Yonvey Coal Industrial Co., Ltd. securing
Indebtedness in an aggregate principal amount not to exceed at any time
$10,000,000;
 
(xii) Liens of the Subsidiaries of Parent Guarantor (excluding Holdings, the
Borrower and its Subsidiaries) securing Parent Guarantor Subsidiary Acquired
Indebtedness incurred in connection with any Parent Guarantor Permitted
Acquisition; provided that such Liens do not at any time encumber any property
other than the property or Equity Interests so acquired;
 
(xiii) Liens on receivables held by Parent Guarantor or any of its Subsidiaries
that are sold in a non-recourse factoring or similar transaction;
 
(xiv) Liens permitted under (x) clause (e) of the definition of “Permitted
Encumbrances” as set forth in the GMI Credit Agreement, subject to the
limitation set forth in Article VII (k) hereof, and (y) Sections 6.02(f) and (i)
of the GMI Credit Agreement collectively securing Indebtedness in an aggregate
principal amount not to exceed at any time $50,000,000;
 
(xv) Liens on cash collateral securing Investments permitted pursuant to Section
6.06(b)(vi); and
 
(xvi) Liens securing intercompany loans permitted pursuant to Section
6.06(b)(vii) to the extent such Liens are made in favor of Parent Guarantor.
 
Section 6.03 No Further Negative Pledges of the Loan Parties.  Except with
respect to (a) this Agreement and the other Loan Documents, (b) specific assets
or property encumbered to secure payment of particular Indebtedness or to be
sold pursuant to an executed agreement with respect to an Asset Sale, and (c)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided, that such
restrictions are limited to the assets or property secured by such Liens or the
assets or property subject to such leases, licenses or similar agreements, as
the case may be), no Loan Party shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, to secure the Obligations.
 
Section 6.04 Restricted Payments to Equityholders of Parent Guarantor.  Parent
Guarantor shall not directly or indirectly through any manner or means nor shall
it permit any of its Subsidiaries or Affiliates directly or indirectly through
any manner or means, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Payment to
any equityholder of Parent Guarantor unless: (a) no Default or Event of Default
shall have occurred and be continuing or shall be caused thereby and (b) after
giving effect to such Restricted Payment, Parent Guarantor shall be in
compliance with the financial covenants set forth in Section 6.07 on a pro forma
basis as of the last day of the Fiscal Quarter most recently ended (as
determined in accordance with Section 6.07(g)).  For the avoidance of doubt, the
Borrower and its Subsidiaries shall be permitted to make Restricted Payments to
Parent Guarantor; provided, that (i) the Net Cash Proceeds thereof shall be
applied as required by Section 2.11(d) and (ii) any Subsidiary of Parent
Guarantor may declare and pay dividends and make other distributions ratably to
Parent Guarantor or any other Subsidiary of Parent Guarantor.
 
Section 6.05 No Restrictions on Loan Party and Parent Guarantor Material
Subsidiary Distributions.  Except as provided herein, such Loan Party shall not,
and shall cause its respective Subsidiaries not to, create or otherwise cause or
suffer to exist or become effective, any consensual encumbrance or restriction
of any kind on the ability of any Loan Party, WVA Manufacturing, LLC or any
Parent Guarantor Material Subsidiary to pay dividends or make any other
distributions on any of such Loan Party’s, WVA Manufacturing, LLC’s or Parent
Guarantor Material Subsidiary’s Equity Interests owned by Parent Guarantor or
any other Subsidiary of Parent Guarantor other than restrictions (i) by reason
of customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business, (ii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement or (iii) restrictions in effect on the date hereof and described in
Schedule 6.05.
 
Section 6.06 Investments and Acquisitions.
 
(a) The Borrower shall not, and shall cause its Subsidiaries not to, directly or
indirectly, make or own any Investment in any Person, including any Joint
Venture, except:
 
(i) Investments in Cash and Cash Equivalents;
 
(ii) Investments described in Schedule 6.06;
 
(iii) Investments consisting of Hedge Agreements; provided, that the Borrower
and its Subsidiaries shall not enter into Hedge Agreements that result in more
than 75% of the aggregate outstanding Loans under this Agreement being
effectively subject to a fixed or capped interest rate; and
 
(iv) other Investments during the term of this Agreement in an aggregate amount
not to exceed budgeted Investments set forth in the Projections.
 
(b) Parent Guarantor and Holdings shall not, and shall cause their respective
Subsidiaries (excluding the Borrower and its Subsidiaries) not to, directly or
indirectly, make or own any Investment in any Person, including any Joint
Venture, except:
 
(i) Investments in Cash and Cash Equivalents;
 
(ii) loans and advances to employees of Parent Guarantor and its Subsidiaries
made in the ordinary course of business consistent with past practices, in each
case for travel and entertainment expenses, relocation costs and similar
purposes in an individual amount for any employee not to exceed $50,000 and in
an aggregate principal amount not to exceed $150,000 at any one time
outstanding;
 
(iii) Parent Guarantor Permitted Acquisitions;
 
(iv) the Equity Contribution and other cash equity contributions to the Borrower
and its Subsidiaries pursuant to the Projections;
 
(v) Investments described in Schedule 6.06;
 
(vi) Investments consisting of Interest Rate Agreements, Currency Agreements and
Power Hedging Agreements; provided, that such Interest Rate Agreements, Currency
Agreements and Power Hedging Agreements are entered into with an Acceptable
Hedging Counterparty; and
 
(vii) Investments made by Parent Guarantor, either directly or indirectly
through its Subsidiaries (excluding the Borrower, Alden or Gatliff), in any of
its Subsidiaries.
 
Section 6.07 Financial Covenants.  Parent Guarantor shall not:
 
(a) Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage Ratio as of
the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
September 30, 2011, to be less than 1.10:1.00.
 
(b) Leverage Ratio.  Permit the Leverage Ratio as of the last day of any Fiscal
Quarter, beginning with the Fiscal Quarter ending September 30, 2011, to exceed
3.00:1.00.
 
(c) Consolidated Current Ratio.  Permit the Consolidated Current Ratio as of the
last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
September 30, 2011, to be less than 1.10:1.00.
 
(d) Consolidated Tangible Net Worth.  Permit Consolidated Tangible Net Worth as
of the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
September 30, 2011, to be less than $350,000,000.
 
(e) Minimum Cash Balance.  Permit Unrestricted Cash of Parent Guarantor (on an
unconsolidated basis) as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending September 30, 2011, to be less than $25,000,000.
 
(f) Consolidated Gearing Ratio.  Permit the Consolidated Gearing Ratio as of the
last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
September 30, 2011, to exceed 0.75:1.00.
 
(g) Certain Calculations.  With respect to any period during which a Parent
Guarantor Permitted Acquisition or Asset Sale has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with the financial
covenants set forth in this Section 6.07, Consolidated EBITDA and the components
of Consolidated Cash Interest Expense shall be calculated with respect to such
period on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the SEC, which would
include cost savings resulting from head count reduction, closure of facilities
and similar restructuring charges, which pro forma adjustments shall be
certified by the chief financial officer of Parent Guarantor) using the
historical audited financial statements of any business so acquired or to be
acquired or sold or to be sold and the consolidated financial statements of
Parent Guarantor and its Subsidiaries which shall be reformulated as if such
Subject Transaction, and any Indebtedness incurred or repaid in connection
therewith, had been consummated or incurred or repaid at the beginning of such
period (and assuming that such Indebtedness bears interest during any portion of
the applicable measurement period prior to the relevant acquisition at the
weighted average of the interest rates applicable to outstanding Term Loans
incurred during such period).
 
Section 6.08 Fundamental Changes; Disposition of Assets.
 
(a) The Borrower shall not, and shall cause its Subsidiaries not to, enter into
any transaction of merger or consolidation, or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
license, exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and capital expenditures in the ordinary
course of business) the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:
 
(i) Borrower Asset Sales; provided, that (x) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of the Borrower (or similar
governing body)), (y) no less than 100% thereof shall be paid in Cash and (z)
the Net Cash Proceeds thereof shall be applied as required by Section 2.11(a);
 
(ii) disposals of obsolete, worn out or surplus property; provided, that the Net
Cash Proceeds thereof shall be applied as required by Section 2.11(a);
 
(iii) Investments made in accordance with Section 6.06; and
 
(iv) sales, leases or licenses out of Inventory in the ordinary course of
business.
 
(b) Parent Guarantor shall not, and shall cause its Subsidiaries (excluding the
Borrower and its Subsidiaries, which shall be subject to Section 6.08(a)) not
to, enter into any transaction of merger or consolidation, or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or license, exchange, transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and capital expenditures in the ordinary
course of business) the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:
 
(i) any Subsidiary of Parent Guarantor may be merged with or into any other
Subsidiary of Parent Guarantor, or be liquidated, wound up or dissolved, or all
or any part of its business, assets or property may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Parent Guarantor or any other Subsidiary of Parent Guarantor;
provided, that in the case of such a merger, such merger shall not reasonably be
expected to have a Material Adverse Effect;
 
(ii) any Subsidiary of Parent Guarantor may dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to Parent Guarantor or any Subsidiary
of the Parent Guarantor;
 
(iii) Parent Guarantor Asset Sales in an aggregate principal amount not to
exceed $25,000,000; provided, that (x) immediately prior to, and after giving
effect thereto, Parent Guarantor shall be in compliance with the financial
covenants set forth in Section 6.07 on a pro forma basis as of the last day of
the Fiscal Quarter most recently ended (as determined in accordance with Section
6.07(g)) and (y) such Parent Guarantor Asset Sale could not reasonably be
expected to have a Material Adverse Effect;
 
(iv) disposals of obsolete, worn out or surplus property;
 
(v) Investments made in accordance with Section 6.06;
 
(vi) Parent Guarantor may dispose of up to 10% of the economic and/or voting
interest in the Equity Interests of Holdings to a Holdings Transferee, so long
as simultaneously with such disposition, the Holdings Transferee shall grant a
security interest in the economic and/or voting interest in the Equity Interests
of Holdings acquired thereby to the Collateral Agent and enter into all
documentation reasonably acceptable to the Administrative Agent and take all
action as may be requested by the Administrative Agent, in connection therewith;
and
 
(vii) sales, leases or licenses out of Inventory in the ordinary course of
business.
 
For the avoidance of doubt, Parent Guarantor shall not, and shall cause its
Subsidiaries not to, directly or indirectly dispose of any Parent Guarantor
Material Subsidiary, Borrower, Alden or Gatliff.
 
Section 6.09 Transactions with Shareholders and Affiliates.  Such Loan Party
shall not, and shall cause its Subsidiaries not to, directly or indirectly,
enter into or permit to exist any transaction (including the Coal Sales
Agreement, the purchase, sale, lease or exchange of any property, the rendering
of any service or the payment of any management, advisory or similar fees) with
any Affiliate of Parent Guarantor on terms that are less favorable to Parent
Guarantor or that Subsidiary, as the case may be, than those that might be
obtained in a comparable arm’s length transaction at the time from a Person who
is not such a holder or Affiliate.
 
Section 6.10 Conduct of Business.  From and after the Closing Date, such Loan
Party shall not (a) engage in any business (either directly or through a
Subsidiary) other than the businesses engaged in by such Loan Party on the
Closing Date and similar or related businesses and (b) solely with respect to
the Borrower and its Subsidiaries, create, acquire or suffer to exist any
Subsidiary other than the Subsidiaries of the Borrower existing on the date
hereof.
 
Section 6.11 Permitted Activities of Holding Companies.  Each of Parent
Guarantor, Holdings and the Borrower shall not (a) engage in any business or
activity or own any assets other than (i) holding the Equity Interests of its
Subsidiaries, (ii) performing its obligations and activities incidental thereto;
(iii) making Restricted Payments and Investments, incurring Indebtedness and
creating Liens to the extent not prohibited by this Agreement; and (iv) selling
or otherwise disposing of any Equity Interests of any of its Subsidiaries (other
than any Subsidiary of the Borrower or any Parent Guarantor Material
Subsidiary); or (b) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.
 
Section 6.12 Amendments or Waivers of Organizational Documents and Material
Contracts.  Such Loan Party shall not agree to any material amendment,
restatement, supplement or other modification to any of its Organizational
Documents, or any of its material rights under any Material Contract if the
effect of such amendment, restatement, supplement or other modification would be
materially adverse to the Loan Parties (taken as a whole) or the Lenders.
 
Section 6.13 Fiscal Year.  Such Loan Party shall not change its Fiscal Year-end
from June 30th or change its method of determining Fiscal Quarters.
 
ARTICLE VII.
 
EVENTS OF DEFAULT
 
Section 7.01 Events of Default.  If any one or more of the following conditions
or events occur:
 
(a) Failure to Make Payments When Due.  Failure by the Borrower to pay (i) when
due any installment of principal of any Term Loan, whether at stated maturity,
by acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise or (ii) any interest on any Term Loan or any fee or any other amount
due hereunder within two Business Days after the date due; or
 
(b) Default Under Other Agreements.  (i)(x) Failure of Parent Guarantor and any
of its Subsidiaries (excluding the Borrower and its Subsidiaries) to pay when
due any principal of or interest on or any other amount, including any payment
in settlement, payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in Section 7.01(a)) in an individual principal
amount of $20,000,000 or more or with an aggregate principal amount of
$20,000,000 or more, and (y) failure of the Borrower and any of its Subsidiaries
to pay when due any principal of or interest on or any other amount, including
any payment in settlement, payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 7.01(a)) in an
individual principal amount of $1,000,000 or more or with an aggregate principal
amount of $1,000,000 or more; or (ii) breach or default by any Loan Party with
respect to any other material term of (1) one or more items of Indebtedness in
the individual or aggregate principal amounts referred to in clauses (i)(x) or
(i)(y) above or (2) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, if the effect of such breach or
default is to cause, or to permit (with or without the giving of notice, the
lapse of time or both) the holder or holders of that Indebtedness (or a trustee
on behalf of such holder or holders), to cause, that Indebtedness to become or
be declared due and payable (or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or
 
(c) Breach of Certain Covenants.  Failure of any Loan Party to perform or comply
with any term or condition contained in Section 2.06, Sections 5.01(a), 5.01(b),
5.01(c), and 5.01(e), Section 5.02 or Article VI; or
 
(d) Breach of Representations, Etc.  Any representation, warranty, certification
or other statement made by any Loan Party in any Loan Document or in any
statement or certificate at any time given by any Loan Party in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false in any
material respect as of the date made or, to the extent that any such
representation, warranty, certification or other statement is already qualified
by materiality or material adverse effect, such representation, warranty,
certification or other statement shall be false in any respect as of the date
made or deemed made; or
 
(e) Other Defaults Under Loan Documents.  Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Section 7.01, and such default shall not have been remedied or waived
within 30 days after the earlier of (i) an officer of such Loan Party becoming
aware of such default or (ii) receipt by the Borrower of notice from the
Administrative Agent or any Lender of such default; or
 
(f) Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Parent Guarantor or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against Parent Guarantor or any
of its Subsidiaries under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, conservator, custodian or other
officer having similar powers over Parent Guarantor or any of its Subsidiaries
or over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee, conservator or other custodian of Parent Guarantor or any of its
Subsidiaries for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of Parent Guarantor or any of its Subsidiaries
and any such event described in this clause (ii) shall continue for 60 days
without having been dismissed, bonded or discharged; or
 
(g) Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) Parent Guarantor or
any of its Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee, conservator or other custodian for all or a substantial part
of its property; or Parent Guarantor or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) Parent Guarantor or any of its
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of Parent Guarantor or any of its
Subsidiaries (or any committee thereof), shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 7.01(f); or
 
(h) Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving (x)(i) in any individual case an amount
in excess of $20,000,000 or (ii) in the aggregate at any time an amount in
excess of $20,000,000 (in either case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against Parent Guarantor or any
of its Subsidiaries (excluding the Borrower and its Subsidiaries) or any of
their respective assets or (y)(i) in any individual case an amount in excess of
$1,000,000 or (ii) in the aggregate at any time an amount in excess of
$1,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against the Borrower or any of its Subsidiaries or any
of their respective assets, and, in the case of clauses (x) and (y) above, shall
remain undischarged, unvacated, unbonded or unstayed for a period of 60 days (or
in any event later than two days prior to the date of any proposed sale
thereunder); or
 
(i) Dissolution.  Any order, judgment or decree shall be entered against Parent
Guarantor or any of its Subsidiaries decreeing the dissolution or split up of
Parent Guarantor or such Subsidiary, as applicable, and such order shall remain
undischarged or unstayed for a period in excess of 30 days; or
 
(j) Employee Benefit Plans.  (i) There shall occur (A) one or more ERISA Events
which individually or in the aggregate results in or could reasonably be
expected to result in a Material Adverse Effect or (B) the ERISA Event described
in clause (ii) of the definition thereof; or (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest pursuant to Section 430(k) of the Internal Revenue
Code or Section 303(k) of ERISA or a violation of Section 436 of the Internal
Revenue Code; or
 
(k) Change of Control and Material Adverse Change.  (x) A Change of Control
occurs or (y) any event, circumstance or change occurs that causes or evidences,
either in any case or in the aggregate, a Material Adverse Effect; or
 
(l) Guaranties, Security Documents and other Loan Documents.  At any time after
the execution and delivery thereof, (i) the Guarantee for any reason, other than
the satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Security Document ceases to be in full force and effect (other
than by reason of a release of Collateral in accordance with the terms hereof or
thereof or the satisfaction in full of the Obligations in accordance with the
terms hereof) or shall be declared null and void, or the Collateral Agent shall
not have or shall cease to have a valid and perfected Lien in any Collateral
purported to be covered by the Security Documents with the priority required by
the relevant Security Document, in each case for any reason other than the
failure of the Collateral Agent or any Secured Party to take any action within
its control, or (iii) any Loan Party shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Loan Document to which it is a party or shall contest the validity or
perfection of any Lien in any Collateral purported to be covered by the Security
Documents;
 
(m) Abandonment.  The Borrower or any of its Subsidiaries shall have abandoned
or placed on care and maintenance a material portion of its mining properties
and processing operations taken as a whole; or
 
(n) WVA Manufacturing.  Parent Guarantor shall cease to beneficially own and
control at least 51.0% on a fully diluted basis of the economic and/or voting
interest in the Equity Interests of WVA Manufacturing, LLC.
 
THEN, (1) upon the occurrence of any Event of Default described in Section
7.01(f) or 7.01(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) Required Lenders, upon notice to the Borrower by the Administrative
Agent, each of the following shall immediately become due and payable, in each
case without presentment, demand, protest or other requirements of any kind, all
of which are hereby expressly waived by each Loan Party: (I) the unpaid
principal amount of and accrued interest on the Term Loans and (II) all other
Obligations; and (x) the Administrative Agent may cause the Collateral Agent to
enforce any and all Liens and security interests created pursuant to Security
Documents; and (y) the Administrative Agent and the Collateral Agent may
exercise on behalf of themselves, the Lenders, and the other Secured Parties all
rights and remedies available to the Administrative Agent, the Collateral Agent
and the Lenders under the Loan Documents or under applicable law or in equity.
 
ARTICLE VIII.
 
AGENTS
 
Section 8.01 Appointment of Agents.  BNPP is hereby appointed the Administrative
Agent and the Collateral Agent hereunder and under the other Loan Documents and
each Lender hereby authorizes BNPP to act as the Administrative Agent and the
Collateral Agent in accordance with the terms hereof and the other Loan
Documents.  Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Loan Documents, as
applicable.  The provisions of this Article VIII (other than as expressly
provided herein) are solely for the benefit of the Agents and the Lenders and no
Loan Party shall have any rights as a third party beneficiary of any of the
provisions of this Article VIII (other than as expressly provided herein).  In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for Parent
Guarantor or any of its Subsidiaries.  Notwithstanding any other provision of
this Agreement or any provision of any other Loan Document, the Lead Arranger is
named as such for recognition purposes only, and in their respective capacities
as such shall have no duties, responsibilities or liabilities with respect to
this Agreement or any other Loan Document; it being understood and agreed that
the Lead Arranger shall be entitled to all indemnification and reimbursement
rights in favor of the Agents provided herein and in the other Loan Documents
and all of the other benefits of this Article VIII.  Without limitation of the
foregoing, the Lead Arranger in its capacity as such shall not, by reason of
this Agreement or any other Loan Document, have any fiduciary relationship in
respect of any Lender, Loan Party or any other Person.
 
Section 8.02 Powers and Duties.  Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto.  In
the event that any obligations (other than the Obligations) are permitted to be
incurred hereunder and secured by Liens permitted to be incurred hereunder on
all or a portion of the Collateral, each Lender authorizes the Administrative
Agent to enter into intercreditor agreements, subordination agreements and
amendments to the Security Documents to reflect such arrangements on terms
acceptable to the Administrative Agent.  Each Agent shall have only those duties
and responsibilities that are expressly specified herein and the other Loan
Documents.  Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees.  No Agent shall have, by
reason hereof or any of the other Loan Documents, a fiduciary relationship or
other implied duties in respect of any Lender; and nothing herein or any of the
other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Loan Documents except as expressly set forth herein or
therein.  Without limiting the generality of the foregoing sentence, the use of
the term “agent” in this Agreement and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under the agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
 
Section 8.03 General Immunity.
 
(a) No Responsibility for Certain Matters.  No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Loan Document, or for the
creation, perfection or priority of any Lien, or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by any Agent to the
Lenders or by or on behalf of any Loan Party or to any Agent or Lender in
connection with the Loan Documents and the transactions contemplated thereby or
for the financial condition or business affairs of any Loan Party or any other
Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Loan Documents or as to the use of the proceeds of the Term Loans or as to
the existence or possible existence of any Event of Default or Default or as to
the value or sufficiency of any Collateral or as to the satisfaction of any
condition set forth in Article III or elsewhere herein (other than to confirm
receipt of items expressly required to be delivered to such Agent) or to inspect
the properties, books or records of Parent Guarantor or any of its Subsidiaries
or to make any disclosures with respect to the foregoing.  Anything contained
herein to the contrary notwithstanding, the Administrative Agent shall not have
any liability arising from confirmations of the amount of outstanding Term Loans
or the component amounts thereof.
 
(b) Exculpatory Provisions.  No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders (i) for any action
taken or omitted by any Agent (A) under or in connection with any of the Loan
Documents or (B) with the consent or at the request of the Required Lenders (or,
if so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement) except to the extent caused by such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (ii) for any failure of any
Loan Party to perform its obligations under this Agreement or any other Loan
Document.  No Agent shall, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose or be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by such Agent or any of its Affiliates in any
capacity.  Each Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from Required Lenders (or such
other Lenders as may be required to give such instructions under Section 9.05)
and, upon receipt of such instructions from Required Lenders (or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions and shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law.  Without prejudice to the generality of the foregoing, (i) each Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Parent Guarantor and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Loan Documents in accordance with the instructions of
Required Lenders (or such other Lenders as may be required to give such
instructions under Section 9.05).
 
(c) Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
under this Agreement or under any other Loan Document by or through any one or
more sub-agents appointed by it. Each of the Administrative Agent, the
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates.
The exculpatory, indemnification and other provisions of this Section 8.03 and
of Section 8.06 shall apply to any of the Affiliates of the Administrative Agent
or the Collateral Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent or Collateral Agent, as
applicable.  All of the rights, benefits, and privileges (including
the exculpatory and indemnification provisions) of this Section 8.03 and of
Section 8.06 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein.  Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by the
Administrative Agent or the Collateral Agent, (i) such sub-agent shall be a
third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent and
not to any Loan Party, Lender or any other Person and no Loan Party, Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
 
(d) Notice of Default or Event of Default.  No Agent shall be deemed to have
knowledge of any Default or Event of Default unless and until written notice
describing such Default or Event of Default is given to such Agent by a Loan
Party or a Lender.  In the event that the Administrative Agent shall receive
such a notice, the Administrative Agent shall give notice thereof to the
Lenders, provided, that failure to give such notice shall not result in any
liability on the part of the Administrative Agent.
 
Section 8.04 Agents Entitled to Act as Lender.  The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender
hereunder.  With respect to its participation in the Term Loans, each Agent
shall have the same rights and powers hereunder in its capacity as a Lender as
any other Lender and may exercise the same as if it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” shall,
unless the context clearly otherwise indicates, include each Agent in its
individual capacity.  Any Agent and its Affiliates may accept deposits from,
lend money to, own securities of, and generally engage in any kind of banking,
trust, financial advisory or other business with Parent Guarantor or any of its
Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from the Borrower for services in connection
herewith and otherwise without having to account for the same to Lenders.  The
Lenders acknowledge that pursuant to such activities, the Agents or their
Affiliates may receive information regarding any Loan Party or any Affiliate of
any Loan Party (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Agents and their Affiliates shall be under no obligation to provide such
information to them.
 
Section 8.05 Lenders’ Representations, Warranties and Acknowledgment.  (a)  Each
Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Parent Guarantor and its
Subsidiaries in connection with the Credit Extension hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Parent Guarantor and its Subsidiaries.  Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their Affiliates and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based on this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.  No
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Term Loans
or at any time or times thereafter, and no Agent shall have any responsibility
with respect to the accuracy of or the completeness of any information provided
to Lenders.
 
(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement and funding its Term Loans shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, Required Lenders or
Lenders, as applicable on the date of funding of such Term Loan.
 
Section 8.06 Right to Indemnity.  Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent to the extent that such Agent
shall not have been reimbursed by any Loan Party (and without limiting its
obligation to do so), for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent in exercising its powers, rights and remedies or performing its duties
hereunder or under the other Loan Documents or otherwise in its capacity as such
Agent in any way relating to or arising out of this Agreement or the other Loan
Documents; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction.  If any indemnity furnished to any Agent for any
purpose shall, in the opinion of such Agent be insufficient or become impaired,
such Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, that in no event shall this sentence require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided, further, that this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.
 
Section 8.07 Successor Administrative Agent and Collateral Agent.  (a)  The
Administrative Agent shall have the right to resign at any time by giving prior
written notice thereof to the Lenders and the Borrower.  The Administrative
Agent shall have the right to appoint a financial institution to act as the
Administrative Agent and/or the Collateral Agent hereunder, subject to the
reasonable satisfaction of the Borrower (so long as no Event of Default has
occurred and is continuing) and the Required Lenders, and the Administrative
Agent’s resignation shall become effective on the earlier of (i) the acceptance
of such successor Administrative Agent by the Borrower (so long as no Event of
Default has occurred and is continuing) and the Required Lenders or (ii) the
thirtieth day after such notice of resignation.  Upon any such notice of
resignation, if a successor Administrative Agent has not already been appointed
by the retiring Administrative Agent, Required Lenders shall have the right,
upon five Business Days’ notice to the Borrower, to appoint a successor
Administrative Agent.  If neither Required Lenders nor the Administrative Agent
have appointed a successor Administrative Agent, then the Required Lenders shall
be deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided, that until
a successor Administrative Agent is so appointed by Required Lenders or the
Administrative Agent, the Administrative Agent, by notice to the Borrower and
Required Lenders, may retain its role as the Collateral Agent under any Security
Document.  Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Security Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Security Documents, whereupon such retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  Except as provided above, any resignation of BNPP or its successor
as the Administrative Agent pursuant to this Section shall also constitute the
resignation of BNPP or its successor as the Collateral Agent.  After any
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Section 8 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
hereunder.  Any successor Administrative Agent appointed pursuant to this
Section shall, upon its acceptance of such appointment, become the successor the
Collateral Agent for all purposes hereunder.  If BNPP or its successor as the
Administrative Agent pursuant to this Section has resigned as the Administrative
Agent but retained its role as the Collateral Agent and no successor the
Collateral Agent has become the Collateral Agent pursuant to the immediately
preceding sentence, BNPP or its successor may resign as the Collateral Agent
upon notice to the Borrower and Required Lenders at any time.
 
(b) In addition to the foregoing, the Collateral Agent may resign at any time by
giving 30 days’ prior written notice thereof to Lenders and the Grantors.  The
Administrative Agent shall have the right to appoint a financial institution as
the Collateral Agent hereunder, subject to the reasonable satisfaction of the
Borrower (so long as no Event of Default has occurred and is continuing) and the
Required Lenders and the Collateral Agent’s resignation shall become effective
on the earlier of (i) the acceptance of such successor Collateral Agent by the
Borrower (so long as no Event of Default has occurred and is continuing) and the
Required Lenders or (ii) the thirtieth day after such notice of
resignation.  Upon any such notice of resignation, Required Lenders shall have
the right, upon five Business Days’ notice to the Administrative Agent, to
appoint a successor Collateral Agent.  Upon the acceptance of any appointment as
the Collateral Agent hereunder by a successor Collateral Agent, that the
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent under
this Agreement and the Security Documents, and the retiring Collateral Agent
under this Agreement shall promptly (i) transfer to such successor Collateral
Agent all sums, Securities and other items of Collateral held hereunder or under
the Security Documents, together with all records and other documents necessary
or appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement and the Security Documents, and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
under the Security Documents, whereupon such retiring Collateral Agent shall be
discharged from its duties and obligations under this Agreement and the Security
Documents.  After any retiring Collateral Agent’s resignation hereunder as the
Collateral Agent, the provisions of this Agreement and the Security Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Security Documents while it was the Collateral Agent
hereunder.
 
Section 8.08 Security Documents and Guarantee.
 
(a) Agents under Security Documents and Guarantee.  Each Secured Party hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guarantee, the
Collateral and the Security Documents; provided, that, except as expressly set
forth herein, neither the Administrative Agent nor the Collateral Agent shall
owe any fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any
other obligation whatsoever to any holder of Obligations.  Subject to Section
9.05, without further written consent or authorization from any Secured Party,
the Administrative Agent or the Collateral Agent, as applicable may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Required Lenders (or such other Lenders as may be required to
give such consent under Section 9.05) have otherwise consented or (ii) release
any Guarantor from the Guarantee or with respect to which Required Lenders (or
such other Lenders as may be required to give such consent under Section 9.05)
have otherwise consented.
 
(b) Right to Realize on Collateral and Enforce Guarantee.  Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent, the Collateral Agent and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guarantee, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Security Documents
may be exercised solely by the Collateral Agent and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Collateral Agent
at such sale or other disposition.
 
(c) Release of Collateral and Guarantees, Termination of Loan
Documents.  Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than contingent indemnification
obligations not yet due and) have been paid in full and all Term Loan
Commitments have terminated or expired or been cancelled, upon request of the
Borrower, the Administrative Agent and the Collateral Agent shall (without
notice to, or vote or consent of, any Lender or any Lender Counterparty) take
such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations provided for in any Loan
Document.  Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of  the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
 
(d) Rights under Hedge Agreements.  No Hedge Agreement shall create (or be
deemed to create) in favor of any Lender Counterparty that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Loan Documents except as expressly
provided in Section 9.05(c)(ii) of this Agreement and Section 4.02 of the
Guarantee and Security Agreement.  By accepting the benefits of the Collateral,
such Lender Counterparty shall be deemed to have appointed the Collateral Agent
as its agent and agreed to be bound by the Loan Documents as a Secured Party,
subject to the limitations set forth in this clause (d).
 
Section 8.09 Withholding Taxes.  To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  If the Internal Revenue Service
or any other Governmental Authority asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.
 
Section 8.10 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under the Bankruptcy Code or other applicable law or
any other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the other Secured
Parties (including fees, disbursements and other expenses of counsel) allowed in
such judicial proceeding and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the
same.  Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and other Secured Party to make such payments to the Administrative
Agent.  Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
other Secured Party any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or other
Secured Party to authorize the Administrative Agent to vote in respect of the
claim of such Person or in any such proceeding.
 
ARTICLE IX.
 
MISCELLANEOUS
 
Section 9.01 Notices
 
(a) Notices Generally.  Any notice or other communication herein required or
permitted to be given to a Loan Party, the Collateral Agent or the
Administrative Agent shall be sent to such Person’s address as set forth on
Schedule 1.01(b) or in the other relevant Loan Document, and in the case of any
Lender, the address as indicated on Schedule 1.01(b) or otherwise indicated to
the Administrative Agent in writing.  Except as otherwise set forth in paragraph
(b) below, each notice hereunder shall be in writing and may be personally
served, telexed or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed; provided, that no
notice to any Agent shall be effective until received by such Agent; provided,
further, that any such notice or other communication shall at the request of the
Administrative Agent be provided to any sub-agent appointed pursuant to Section
8.03(c) hereto as designated by the Administrative Agent from time to time.
 
(b) Electronic Communications.
 
(i) Notices and other communications to Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites, including the Platform) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, further, that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided, for both clauses (i) and (ii) above, that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.
 
(ii) Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution.
 
(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”.  None of the Agents nor any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.  Each party hereto agrees that no Agent has
any responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with any Approved Electronic
Communication or otherwise required for the Platform.  In no event shall any
Agent nor any of the Agent Affiliates have any liability to any Loan Party, any
Lender or any other Person for damages of any kind, whether or not based on
strict liability and including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or any Agent’s transmission of
communications through the internet.
 
(iv) Each Loan Party, each Lender and each Agent agrees that the Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with the Administrative Agent’s
customary document retention procedures and policies.
 
(v) All uses of the Platform shall be governed by and subject to, in addition to
this Section 9.03, separate terms and conditions posted or referenced in such
Platform and related agreements executed by the Lenders and their Affiliates in
connection with the use of such Platform.
 
(vi) Any notice of Default or Event of Default may be provided by telephonic
notice if confirmed promptly thereafter by delivery of written notice thereof.
 
(c) Change of Address.  Any party hereto may changes its address or telecopy
number for notices and other communications hereunder by written notice to the
other parties hereto.
 
Section 9.02 Expenses.  Whether or not the transactions contemplated hereby are
consummated, the Borrower agrees to pay promptly (a) all the actual and
reasonable costs and expenses incurred in connection with the negotiation,
preparation and execution of the Loan Documents and any consents, amendments,
supplements, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for the Borrower and the other Loan Parties;
(c) the reasonable fees, expenses and disbursements of counsel to Agents and
their Affiliates (in each case including allocated costs of internal counsel) in
connection with the negotiation, preparation, execution and administration of
the Loan Documents and any consents, amendments, supplements, waivers or other
modifications thereto and any other documents or matters requested by the
Borrower; (d) all the actual costs and reasonable expenses of creating,
perfecting, recording, maintaining and preserving Liens in favor of the
Collateral Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and Taxes, stamp or documentary Taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
Required Lenders may request in respect of the Collateral or the Liens created
pursuant to the Security Documents; (e) all the actual costs and reasonable
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the actual costs and reasonable expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by the Collateral Agent and its
counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other actual and reasonable costs and expenses incurred by
each Agent in connection with the transactions contemplated by the Loan
Documents and any consents, amendments, supplements, waivers or other
modifications thereto; and (h) all costs and expenses, including reasonable
attorneys’ fees (including allocated costs of internal counsel) and costs of
settlement, incurred by any Agent or Lender in enforcing any Obligations of or
in collecting any payments due from any Loan Party hereunder or under the other
Loan Documents (including in connection with the sale, lease or license of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guarantee) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.  All amounts due under this Section 9.02 shall be due and payable
within five Business Days after demand therefor.
 
Section 9.03 Indemnity.  (a)  In addition to the payment of expenses pursuant to
Section 9.02, whether or not the transactions contemplated hereby are
consummated, each Loan Party agrees to defend (subject to Indemnitees’ rights to
selection of counsel), indemnify, pay and hold harmless, each Agent, Lender, the
Lead Arranger and the officers, partners, members, directors, trustees,
shareholders, advisors, employees, representatives, attorneys, controlling
persons, agents, sub-agents and Affiliates of each Agent, Lender and the Lead
Arranger, as well as the respective heirs, successors and assigns of the
foregoing (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities; provided, that no Loan Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.  Without limiting
the foregoing, and to the extent permitted by applicable law, each Loan Party
agrees not to assert and hereby waives all rights for contribution or any other
rights of recovery with respect to all Indemnified Liabilities relating to or
arising out of any Environmental Claim or any Hazardous Materials activity.  To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 9.03 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Loan Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
 
(b) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against each Agent, Lender, the Lead
Arranger and their respective Affiliates, officers, partners, members,
directors, trustees, shareholders, advisors, employees, representatives,
attorneys, controlling persons, agents and sub-agents on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of or in any way related to this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the transmission of information through the Internet, any Term Loan
or the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Loan Party hereby waives, releases and agrees not
to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
 
(c) All amounts due under this Section 9.03 shall be due and payable within five
Business Days after demand therefor.
 
Section 9.04 Set-Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender  and each of their Affiliates is
hereby authorized by each Loan Party at any time or from time to time subject to
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Loan Party or to any other Person
(other than the Administrative Agent), any such notice being hereby expressly
waived to the fullest extent permitted by applicable law, to set off and to
appropriate and to apply any and all deposits (time or demand, provisional or
final, general or special, including Indebtedness evidenced by certificates of
deposit, whether matured or unmatured, but not including trust accounts) and any
other Indebtedness at any time held or owing by such Lender to or for the credit
or the account of any Loan Party against and on account of the obligations and
liabilities of any Loan Party to such Lender hereunder and under the other Loan
Documents, including all claims of any nature or description arising out of or
connected hereto or with any other Loan Document, irrespective of whether or not
(a) such Lender or such Affiliate shall have made any demand hereunder or (b)
the principal of or the interest on the Term Loans or any other amounts due
hereunder shall have become due and payable pursuant to Article II and although
such obligations and liabilities, or any of them, may be contingent or
unmatured.
 
Section 9.05 Amendments and Waivers.
 
(a) Required Lenders’ Consent.  Subject to the additional requirements of
Sections 9.05(b) and 9.05(c), no amendment, supplement, modification,
termination or waiver of any provision of the Loan Documents, or consent to any
departure by any Loan Party therefrom, shall in any event be effective without
the written concurrence of the Required Lenders (delivery of an executed
counterpart of a signature page to the applicable amendment, supplement,
modification, termination or waiver by telefacsimile or other electronic
transmission will be effective as delivery of a manually executed counterpart
thereof).
 
(b) Affected Lenders’ Consent.  Without the written consent of each Lender that
would be directly and adversely affected thereby, no amendment, supplement,
modification, termination, or consent shall be effective if the effect thereof
would:
 
(i) extend the scheduled final maturity of any Term Loan or Term Loan Note;
 
(ii) waive, reduce or postpone any scheduled repayment (but not prepayment) of
principal;
 
(iii) reduce the rate of interest on any Term Loan (other than any waiver of any
increase in the interest rate applicable to any Term Loan pursuant to Section
2.07) or any fee or any premium payable hereunder; provided, that only the
consent of the Required Lenders shall be necessary to amend the Default Rate in
Section 2.07 or to waive any obligation of the Borrower to pay interest at the
Default Rate;
 
(iv) waive or extend the time for payment of any such interest, fees or
premiums;
 
(v) reduce or forgive the principal amount of any Term Loan;
 
(vi) amend, modify, terminate or waive any provision of Section 2.13(c), Section
2.14, this Section 9.05(b), Section 9.05(c) or any other provision of this
Agreement that expressly provides that the consent of all Lenders is required;
 
(vii) amend the definition of “Required Lenders” or the definition of “Pro Rata
Share”; provided that with the consent of Required Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Required Lenders” or “Pro Rata Share” on substantially the same basis as the
Term Loan Commitments and the Term Loans included on the Credit Date;
 
(viii) (a) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guarantee or (b) subordinate the
Lien of the Collateral Agent on all or substantially all the Collateral or
subordinate any Guarantee of the Guarantors, except in each case as expressly
provided in the Loan Documents;
 
(ix) consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Document except as expressly provided in
any Loan Document; or
 
provided, that, for the avoidance of doubt, all Lenders shall be deemed directly
and adversely affected thereby with respect to any amendment described in
clauses (vi), (vii), (viii) and (ix).
 
(c) Other Consents.  No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall:
 
(i) amend, modify, terminate or waive any provision of Article VIII as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; or
 
(ii) amend, modify or waive this Agreement or the Guarantee and Security
Agreement so as to alter the ratable treatment of Obligations arising under the
Loan Documents and Obligations arising under Hedge Agreements or the definition
of “Lender Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured
Obligations” (as defined in any applicable Security Document) in each case in a
manner adverse to any Lender Counterparty with Obligations then outstanding
without the written consent of any such Lender Counterparty or release all or
substantially all of the Collateral or all or substantially all of the
Guarantors from the Guarantee without the written consent of each Lender
Counterparty with Obligations then outstanding.
 
(d) Execution of Amendments, Etc.  The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
supplements, modifications, waivers or consents on behalf of such Lender.  Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.  In the case of any waiver, the parties
hereto shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing, but no such waiver shall extent to any
subsequent or other Default or Event Default, or impair any right consequent
thereon.  No notice to or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.  Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 9.05 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by a Loan Party, on
such Loan Party.
 
(e) Notwithstanding anything to the contrary contained herein, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical nature (as determined by the
Administrative Agent) in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such
provisions and such amendment shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within ten Business Days following receipt
of notice thereof.
 
Section 9.06 Successors and Assigns; Participations.
 
(a) Generally.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders.  No Loan Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Loan Party without the prior written consent of all Lenders
(and any purported assignment or delegation without such consent shall be null
and void).
 
(b) Register.  The Borrower, the Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Term Loan Commitments and Term Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Term Loan Commitment
or Term Loan shall be effective, in each case, unless and until recorded in the
Register following receipt of a fully executed Assignment Agreement effecting
the assignment or transfer thereof, together with the required forms and
certificates regarding Tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 9.06(d).  Each assignment shall
be recorded in the Register promptly following receipt by the Administrative
Agent of the fully executed Assignment Agreement and all other necessary
documents and approvals, prompt notice thereof shall be provided to the Borrower
and a copy of such Assignment Agreement shall be maintained, as applicable.  The
date of such recordation of a transfer shall be referred to herein as the
“Assignment Effective Date”.  Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Term Loan
Commitments or Term Loans.
 
(c) Right to Assign.  Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Term Loan Commitment or Term Loans
owing to it or other Obligations (provided, that pro rata assignments shall not
be required and each assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any applicable
Term Loan and any related Term Loan Commitments):
 
(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to the Borrower and the
Administrative Agent; and
 
(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon such Person (except in the case of assignments
made by or to BNPP or any of its Affiliates) being consented to by each of the
Borrower (provided, that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 3 Business Days after having received notice
thereof) and the Administrative Agent (such consents not to be (x) unreasonably
withheld or delayed or (y) in the case of the Borrower, required at any time an
Event of Default has occurred and is continuing); provided, that further each
such assignment pursuant to this Section 9.06(c)(ii) shall be in an aggregate
amount of not less than $1,000,000 (or such lesser amount as may be agreed to by
the Borrower and the Administrative Agent or as shall constitute the aggregate
amount of the Term Loan) with respect to the assignment of Term Loans; provided,
that the Related Funds of any individual Lender may aggregate their Term Loans
for purposes of determining compliance with such minimum assignment amounts.
 
(d) Mechanics.  Assignments and assumptions of Term Loans and Term Loan
Commitments by Lenders shall be effected by manual execution and delivery to the
Administrative Agent of an Assignment Agreement.  Assignments made pursuant to
the foregoing provision shall be effective as of the Assignment Effective
Date.  In connection with all assignments there shall be delivered to the
Administrative Agent such forms, certificates or other evidence, if any, with
respect to United States federal income Tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver pursuant to Section
2.20(c), together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (except that no such registration and processing fee
shall be payable (y) in connection with an assignment by or to BNPP or any
Affiliate thereof or (z) in the case of an Assignee which is already a Lender or
is an Affiliate or Related Fund of a Lender or a Person under common management
with a Lender).
 
(e) Representations and Warranties of Assignee.  Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Term Loan Commitments
and Term Loans, as the case may be, represents and warrants as of the Credit
Date or as of the Assignment Effective Date that (i) it is an Eligible Assignee;
(ii) it has experience and expertise in the making of or investing in
commitments or  loans such as the applicable Term Loan Commitments or Term
Loans, as the case may be; and (iii) it shall make or invest in, as the case may
be, its Term Loan Commitments or Term Loans for its own account in the ordinary
course and without a view to distribution of such Term Loan Commitments or Term
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 9.06, the disposition of such Term Loan Commitments or Term Loans
or any interests therein shall at all times remain within its exclusive
control).
 
(f) Effect of Assignment.  Subject to the terms and conditions of this Section
9.06, as of the “Assignment Effective Date” (i) the assignee thereunder shall
have the rights and obligations of a “Lender” hereunder to the extent of its
interest in the Term Loans and Term Loan Commitments as reflected in the
Register and shall thereafter be a party hereto and a “Lender” for all purposes
hereof; (ii) the assigning Lender thereunder shall, to the extent that rights
and obligations hereunder have been assigned to the assignee, relinquish its
rights (other than any rights which survive the termination hereof, including
under Section 9.08) and be released from its obligations hereunder (and, in the
case of an assignment covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto on the Assignment Effective Date; provided, that anything contained in
any of the Loan Documents to the contrary notwithstanding, such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Term Loan Commitments
shall be modified to reflect any Term Loan Commitment of such assignee and (iv)
if any such assignment occurs after the issuance of any Term Loan Note
hereunder, the assigning Lender shall, upon the effectiveness of such assignment
or as promptly thereafter as practicable, surrender its applicable Term Loan
Notes to the Administrative Agent for cancellation, and thereupon the Borrower
shall issue and deliver new Term Loan Notes, if so requested by the assignee
and/or assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new outstanding Term Loans of the
assignee and/or the assigning Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply the requirements
of this Section 9.06 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 9.06(g).  Any assignment by a Lender pursuant to this Section 9.06
shall not in any way constitute or be deemed to constitute a novation,
discharge, rescission, extinguishment or substitution of the Indebtedness
hereunder, and any Indebtedness so assigned shall continue to be the same
obligation and not a new obligation.
 
(g) Participations.
 
(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than any natural person or Parent Guarantor,
any of its Subsidiaries or any of its Affiliates) in all or any part of its Term
Loan Commitments, Term Loans or in any other Obligation.
 
(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Term Loan or Term Loan Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default
shall not constitute a change in the terms of such participation), (B) consent
to the assignment or transfer by any Loan Party of any of its rights and
obligations under this Agreement, (C) amend the definition of “Required Lenders”
(or amend Section 9.05 in a manner that has the same effect as an amendment to
such definition) or the definition of “Pro Rata Share” or (D) release all or
substantially all of the Guarantors or the Collateral under the Security
Documents (except as expressly provided in the Loan Documents) supporting the
Term Loans hereunder in which such participant is participating.
 
(iii) The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.15(b), 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, that (x) a participant shall not be entitled to receive
any greater payment under Section 2.16 or 2.17 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with the Borrower’s prior written consent and (y) a participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of the Borrower, to
comply with Section 2.17 as though it were a Lender; provided, further, that,
except as specifically set forth in clauses (x) and (y) of this sentence,
nothing herein shall require any notice to the Borrower or any other Person in
connection with the sale of any participation.  To the extent permitted by law,
each participant also shall be entitled to the benefits of Section 9.04 as
though it were a Lender; provided, that such Participant agrees to be subject to
Section 2.14 as though it were a Lender.
 
(iv) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower for tax purposes, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Term Loan Commitments, Term Loans and other Obligations held by it (the
“Participant Register”); provided, that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any participant or any information relating to a participant's
interest in any Term Loan Commitments, Term Loans or its other Obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such Term Loan Commitment, Term Loan or other Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such Term Loan Commitments, Term
Loans and other Obligations as the owner thereof for all purposes of this
Agreement notwithstanding any notice to the contrary.
 
(h) Certain Other Assignments and Participations.  In addition to any other
assignment or participation permitted pursuant to this Section 9.06 any Lender
may assign and/or pledge (without the consent of the Borrower or the
Administrative Agent) all or any portion of its Term Loans, the other
Obligations owed by or to such Lender, and its Term Loan Notes, if any, to
secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided, that no
Lender, as between the Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; provided,
further, that in no event shall the applicable Federal Reserve Bank, pledgee or
trustee, be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.
 
Section 9.07 Independence of Covenants, Etc.  All covenants, conditions and
other terms hereunder and under the other Loan Documents shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, conditions or other terms, the fact that it would be
permitted by an exception to, or would otherwise be within the limitations of,
another covenant, condition or other term shall not avoid the occurrence of a
Default or an Event of Default if such action is taken or condition exists.
 
Section 9.08 Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of the Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Loan Party set forth in Sections 2.15(b), 2.16, 2.17,
9.02, 9.03 and 9.04 and the agreements of Lenders set forth in Sections 2.14,
8.03(b), 8.06 and 8.09 shall survive the payment of the Term Loans and the
termination hereof.
 
Section 9.09 No Waiver; Remedies Cumulative.  No failure or delay or course of
dealing on the part of any Agent or any Lender in the exercise of any power,
right or privilege hereunder or under any other Loan Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege.  The rights, powers and remedies given to each
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents or any of the Hedge
Agreements.  Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.  Without
limiting the generality of the foregoing, the making of the Credit Extension
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Agent or Lender may have had notice or knowledge of
such Default or Event of Default at the time of the making of any such Credit
Extension.
 
Section 9.10 Marshalling; Payments Set Aside.  Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Loan Party makes a payment or payments to
the Administrative Agent or Lenders (or to the Administrative Agent, on behalf
of Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
 
Section 9.11 Severability.  In case any provision in or obligation hereunder or
under any other Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby (it being
understood that the invalidity, illegality or unenforceability of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity, legality or enforceability of such provision in any other
jurisdiction).  The parties hereto shall endeavor in good faith negotiations to
replace any invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions the economic effect of which comes as close as reasonably
possible to that of the invalid, illegal or unenforceable provisions.
 
Section 9.12 Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Term Loan Commitment of any other Lender
hereunder.  Nothing contained herein or in any other Loan Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out hereof and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.
 
Section 9.13 Table of Contents and Headings.  The Table of Contents hereof and
Article and Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose,
modify or amend the terms or conditions hereof, be used in connection with the
interpretation of any term or condition hereof or be given any substantive
effect.
 
Section 9.14 APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAWS OF THE STATE OF NEW YORK.
 
Section 9.15 CONSENT TO JURISDICTION.  SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, HEREBY EXPRESSLY
AND IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY
AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY A LAWS OTHER
THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO); (B) WAIVES (I) JURISDICTION AND VENUE OF COURTS IN ANY OTHER
JURISDICTION IN WHICH IT MAY BE ENTITLED TO BRING SUIT BY REASON OF ITS PRESENT
OR FUTURE DOMICILE OR OTHERWISE AND (II) ANY DEFENSE OF FORUM NON CONVENIENS;
(C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.01;
(D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (E) AGREES THAT THE AGENTS AND THE LENDERS RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION
WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE ENFORCEMENT
OF ANY JUDGMENT.
 
Section 9.16 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER
OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS TERM LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER
WAR­RANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TERM LOAN MADE
HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
 
Section 9.17 Confidentiality.  Each Agent and each Lender shall hold all
non-public information regarding the Loan Parties and their businesses
identified as such by the Borrower and obtained by such Agent or such Lender
pursuant to the requirements hereof in accordance with such Agent’s and such
Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by the Borrower that, in any event, the
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender may make (i) disclosures of such information to Affiliates or
Related Funds of such Lender or Agent and to their respective officers,
directors, employees, representatives, agents and advisors (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 9.17), (ii) disclosures of such information reasonably required by
(A) any pledgee referred to in Section 9.06(h), (B) any bona fide or potential
assignee, transferee or participant in connection with the contemplated
assignment, transfer or participation of any Term Loans or any participations
therein, (C) any bona fide or potential direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to any Loan Party and its obligations or (D) any direct or
indirect investor or prospective investor in a Related Fund; provided, that such
pledgees, assignees, transferees, participants, counterparties, advisors and
investors are advised of and agree to be bound by either the provisions of this
Section 9.17 or other provisions at least as restrictive as this Section 9.17,
(iii) disclosure to any rating agency when required by it; provided, that, prior
to any disclosure, such rating agency be instructed to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from any Agent or any Lender, (iv) disclosures in connection with
the exercise of any remedies hereunder or under any other Loan Document and (v)
disclosures required or requested by any governmental agency or representative
thereof or by the NAIC or pursuant to legal or judicial process; provided, that
unless specifically prohibited by applicable law or court order, each Lender and
each Agent shall make reasonable efforts to notify the Borrower of any request
by any governmental agency or representative thereof (other than any such
request in connection with any examination of the financial condition or other
routine examination of such Lender by such governmental agency) for disclosure
of any such non-public information prior to disclosure of such information.  In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents.  Notwithstanding anything to the
contrary set forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all persons without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to any such party relating to such tax
treatment and tax structure.  However, any information relating to the tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable the parties hereto, their respective Affiliates,
and their and their respective Affiliates’ directors and employees to comply
with applicable securities laws.  For this purpose, “tax structure” means any
facts relevant to the federal income tax treatment of the transactions
contemplated by this Agreement but does not include information relating to the
identity of any of the parties hereto or any of their respective Affiliates.
 
Section 9.18 Usury Savings Clause.  Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law, shall not exceed the Highest Lawful Rate.  If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Term Loans made hereunder shall bear interest at the Highest
Lawful Rate until the total amount of interest due hereunder equals the amount
of interest which would have been due hereunder if the stated rates of interest
set forth in this Agreement had at all times been in effect.  In addition, if
when the Term Loans made hereunder are repaid in full the total interest due
hereunder (taking into account the increase provided for above) is less than the
total amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
Lenders and the Borrower to conform strictly to any applicable usury
laws.  Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the outstanding amount of the Term
Loans made hereunder or be refunded to the Borrower.
 
Section 9.19 Counterparts.  This Agreement may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Agreement by telefacsimile or other electronic transmission will be effective as
delivery of a manually executed counterpart thereof
 
Section 9.20 Effectiveness; Entire Agreement; No Third Party
Beneficiaries.  This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by the Borrower and
the Administrative Agent of written notification of such execution and
authorization of delivery thereof.  This Agreement and the other Loan Documents
represent the entire agreement of the Loan Parties, the Agents, the Lead
Arranger and the Lenders with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by any
Agent, the Lead Arranger or Lender relative to the subject matter hereof or
thereof not expressly set forth or referred to herein or in the other Loan
Documents.  Nothing in this Agreement or in the other Loan Documents, express or
implied, shall be construed to confer upon any Person (other than the parties
hereto and thereto, their respective successors and assigns permitted hereunder
and, to the extent expressly contemplated hereby, Affiliates of each of the
Agents and Lenders, holders of participations in all or any part of a Lender’s
Term Loan Commitments, Term Loans or in any other Obligations, and the
Indemnitees) any rights, remedies, obligations, claims or liabilities under or
by reason of this Agreement or the other Loan Documents.  In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided, that the
inclusion of supplemental rights or remedies in favor of any Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.
 
Section 9.21 PATRIOT Act.  Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Loan Party that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that shall allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the PATRIOT Act.
 
Section 9.22 Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
Section 9.23 No Fiduciary Duty.  Each Agent, each Lender, the Lead Arranger, and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Borrower, its stockholders and/or its Affiliates.  The Borrower agrees
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, its stockholders or its
Affiliates, on the other.  The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Borrower, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of the Borrower, its management, stockholders, creditors or any other
Person.  The Borrower acknowledges and agrees that the Borrower has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.  The Borrower agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
 
[Remainder of page intentionally left blank]



|


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
GBG HOLDINGS, LLC,
as the Borrower




By:        /s/ Jeff Bradley   
Name: Jeff Bradley
Title: President




PARENT GUARANTOR:




GLOBE SPECIALTY METALS, INC.




By:        /s/ Jeff Bradley   
Name: Jeff Bradley
Title: Chief Executive Officer




HOLDINGS:




GSM ENTERPRISES LLC




By:        /s/ Jeff Bradley   
Name: Jeff Bradley
Title: President





[Signature Page to the Term Loan Agreement]


 
 

--------------------------------------------------------------------------------

 

BNP PARIBAS,
as Administrative Agent, Collateral Agent
and a Lender




By:       /s/ Laureline De Lichana    
Name: Laureline De Lichana
Title: Vice President


By:       /s/ Christophe Bernard   
Name: Christophe Bernard
Title: Director













[Signature Page to the Term Loan Agreement]


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(a)
TO TERM LOAN AGREEMENT




Term Loan Commitments
 
 
 
Lender
 
Initial
Term Loan Commitment
 
Pro
Rata Share
BNP Paribas
 
$50,000,000
 
100%
 
Total
 
$50,000,000
 
100%






SCHEDULE 1.01(a)-1




 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1.01(b)
TO TERM LOAN AGREEMENT


GLOBE SPECIALTY METALS, INC.


One Penn Plaza
250 West 34th Street, Suite 4125
New York, NY  10119
Attention:  Stephen Lebowitz, Chief Legal Officer
Facsimile:  (212) 798-8137


GSM ENTERPRISES LLC


One Penn Plaza
250 West 34th Street, Suite 4125
New York, NY  10119
Attention:  Stephen Lebowitz, Vice President and Secretary
Facsimile:  (212) 798-8137




GBG HOLDINGS, LLC


One Penn Plaza
250 West 34th Street, Suite 4125
New York, NY  10119
Attention:  Stephen Lebowitz, Vice President and Secretary
Facsimile: (212) 798-8137


ALDEN RESOURCES LLC


One Penn Plaza
250 West 34th Street, Suite 4125
New York, NY  10119
Attention:  Stephen Lebowitz, Vice President and Secretary
Facsimile:  (212) 798-8137


GATLIFF SERVICES, LLC


One Penn Plaza
250 West 34th Street, Suite 4125
New York, NY  10119
Attention:  Stephen Lebowitz, Vice President and Secretary
Facsimile:  (212) 798-8137





SCHEDULE 1.01(c)-1




 
 

--------------------------------------------------------------------------------

 

BNP PARIBAS,
as Administrative Agent, Collateral Agent,
and a Lender:


BNP Paribas
787 Seventh Avenue, 9th Floor
New York, NY 10019
Attention:
Structured Finance Middle Office
José Luis Medal / Stella Wong


Telefax:                          212-841-2537
Email:  joseluis.medal@us.bnpparibas.com / stella.a.wong@us.bnpparibas.com


with a copy to:


BNP Paribas
787 Seventh Avenue, 9th Floor
New York, NY 10019
Attention:
Structured Debt - Mining & Metals
Christophe Bernard / Laureline de Lichana / Iskender Dildaev


Telefax:                          212-471-6862
 
Email: christophe.bernard@us.bnpparibas.com /
laureline.delichana@americas.bnpparibas.com /

iskender.dildaev@us.bnpparibas.com




BNP PARIBAS,
as Lead Arranger:


BNP Paribas
787 Seventh Avenue, 9th Floor
New York, NY 10019


Attention:
Structured Debt - Mining & Metals
Christophe Bernard / Laureline de Lichana / Iskender Dildaev


Telefax:  212-471-6862
 
Email: christophe.bernard@us.bnpparibas.com /
laureline.delichana@americas.bnpparibas.com /

iskender.dildaev@us.bnpparibas.com

SCHEDULE 1.01(c)-2




 
 

--------------------------------------------------------------------------------

 
